                   Case 19-10879-CSS          Doc 169        Filed 08/02/19       Page 1 of 75



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :      Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :      Case No. 19–10879 (CSS)
                                                             :
                  Debtor.1                                   :
                                                                      Re: Docket No. 168
------------------------------------------------------------ x

    THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE
    PLAN. THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
                           BANKRUPTCY COURT.



    DISCLOSURE STATEMENT FOR THE CHAPTER 11 PLAN OF LIQUIDATION OF
                        WMC MORTGAGE, LLC



                               RICHARDS, LAYTON & FINGER, P.A.
                                     Mark D. Collins (No. 2981)
                                   Russell C. Silberglied (No. 3462)
                                    Zachary I. Shapiro (No. 5103)
                                   Brendan J. Schlauch (No. 6115)
                                  Christopher M. De Lillo (No. 6355)
                                          One Rodney Square
                                         920 North King Street
                                    Wilmington, Delaware 19801
                                     Telephone: (302) 651-7700

                           Attorneys for the Debtor and Debtor in Possession


Dated: August 2, 2019
       Wilmington, Delaware




1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.


RLF1 21809021v.1
                   Case 19-10879-CSS   Doc 169    Filed 08/02/19   Page 2 of 75




THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 5:00 P.M. ON [],
2019 (EASTERN TIME), UNLESS THE VOTING DEADLINE IS EXTENDED IN
ACCORDANCE WITH THE DISCLOSURE STATEMENT ORDER.              TO BE
COUNTED, THE VOTING AGENT MUST ACTUALLY RECEIVE YOUR BALLOT ON
OR BEFORE THE VOTING DEADLINE.




                                             ii
RLF1 21809021v.1
                   Case 19-10879-CSS   Doc 169     Filed 08/02/19   Page 3 of 75



          THE DEBTOR IS PROVIDING THE INFORMATION IN THIS DISCLOSURE
STATEMENT FOR THE PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE PROPOSED BY THE DEBTOR TO HOLDERS OF CLAIMS FOR
PURPOSES OF SOLICITING VOTES TO ACCEPT OR REJECT THE PLAN. YOU
SHOULD NOT RELY UPON OR USE THE INFORMATION IN THIS DISCLOSURE
STATEMENT FOR ANY OTHER PURPOSE.

           THIS DISCLOSURE STATEMENT HAS BEEN PREPARED PURSUANT TO
SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(b) AND
IS NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES
LAWS OR OTHER SIMILAR LAWS. THIS DISCLOSURE STATEMENT WAS NOT FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
AUTHORITY, AND NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR
ANY STATE AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THIS DISCLOSURE STATEMENT OR UPON THE MERITS OF THE PLAN.

           THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION
REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY STATEMENT OTHER
THAN A RECITATION OF HISTORICAL FACT AND CAN BE IDENTIFIED BY THE USE
OF FORWARD-LOOKING TERMINOLOGY SUCH AS “MAY,” “EXPECT,”
“ANTICIPATE,” “ESTIMATE,” OR “CONTINUE” OR THE NEGATIVE THEREOF OR
OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY. THE READER IS
CAUTIONED THAT ALL FORWARD-LOOKING STATEMENTS ARE NECESSARILY
SPECULATIVE AND THERE ARE CERTAIN RISKS AND UNCERTAINTIES THAT
COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER MATERIALLY FROM
THOSE REFERRED TO IN SUCH FORWARD-LOOKING STATEMENTS.             THE
LIQUIDATION     ANALYSIS,  DISTRIBUTION  PROJECTIONS,    AND   OTHER
INFORMATION CONTAINED HEREIN AND ATTACHED HERETO ARE ESTIMATES
ONLY, AND THE TIMING AND AMOUNT OF ACTUAL DISTRIBUTIONS TO HOLDERS
OF ALLOWED CLAIMS MAY BE AFFECTED BY MANY FACTORS THAT CANNOT BE
PREDICTED.     THEREFORE, ANY ANALYSES, ESTIMATES, OR RECOVERY
PROJECTIONS MAY OR MAY NOT TURN OUT TO BE ACCURATE.

           NO LEGAL OR TAX ADVICE IS PROVIDED TO YOU BY THIS
DISCLOSURE STATEMENT. THE DEBTOR URGES EACH HOLDER OF A CLAIM OR
AN EQUITY INTEREST TO CONSULT WITH ITS OWN ADVISORS WITH RESPECT TO
ANY LEGAL, FINANCIAL, SECURITIES, TAX, OR BUSINESS ADVICE IN REVIEWING
THIS DISCLOSURE STATEMENT, THE PLAN, AND THE PROPOSED TRANSACTIONS
CONTEMPLATED THEREBY.      FURTHERMORE, THE BANKRUPTCY COURT’S
APPROVAL OF THE ADEQUACY OF DISCLOSURE CONTAINED IN THIS
DISCLOSURE STATEMENT DOES NOT CONSTITUTE THE BANKRUPTCY COURT’S
APPROVAL OF THE MERITS OF THE PLAN.

          IT IS THE DEBTOR’S POSITION THAT THIS DISCLOSURE STATEMENT
DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN ADMISSION OF


                                             iii
RLF1 21809021v.1
                   Case 19-10879-CSS   Doc 169    Filed 08/02/19   Page 4 of 75



FACT, LIABILITY, STIPULATION, OR WAIVER. RATHER, HOLDERS OF CLAIMS AND
EQUITY INTERESTS AND OTHER ENTITIES SHOULD CONSTRUE THIS DISCLOSURE
STATEMENT AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS RELATED
TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER PENDING OR
THREATENED LITIGATION OR ACTIONS.

           NO RELIANCE SHOULD BE PLACED ON THE FACT THAT A
PARTICULAR LITIGATION CLAIM OR PROJECTED OBJECTION TO A PARTICULAR
CLAIM IS, OR IS NOT, IDENTIFIED IN THE DISCLOSURE STATEMENT. THE POST-
EFFECTIVE DATE DEBTOR OR LIQUIDATING TRUSTEE, AS APPLICABLE, MAY
SEEK TO INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND MAY OBJECT TO
CLAIMS AFTER THE EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER
THE DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS
TO CLAIMS. THE PLAN RESERVES FOR THE POST-EFFECTIVE DATE DEBTOR AND
LIQUIDATING TRUSTEE, AS APPLICABLE, THE RIGHT TO OBJECT TO PROOFS OF
CLAIM AND BRING CAUSES OF ACTION AGAINST ANY ENTITY OR PARTY IN
INTEREST EXCEPT THOSE SPECIFICALLY RELEASED.

           THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS,
SUMMARIES OF THE PLAN, CERTAIN STATUTORY PROVISIONS, CERTAIN EVENTS
IN THE DEBTOR’S CHAPTER 11 CASE, AND CERTAIN DOCUMENTS RELATED TO
THE PLAN THAT ARE ATTACHED HERETO AND INCORPORATED HEREIN BY
REFERENCE. ALTHOUGH THE DEBTOR BELIEVES THAT THESE SUMMARIES ARE
FAIR AND ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY
TO THE EXTENT THAT THE SUMMARIES DO NOT SET FORTH THE ENTIRE TEXT OF
SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH
EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR DISCREPANCY BETWEEN A
DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND
PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS INCORPORATED HEREIN
BY REFERENCE, THE PLAN OR SUCH OTHER DOCUMENTS WILL GOVERN FOR ALL
PURPOSES.    FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT HAS BEEN PROVIDED BY THE DEBTOR’S MANAGEMENT EXCEPT
WHERE OTHERWISE SPECIFICALLY NOTED. THE DEBTOR DOES NOT REPRESENT
OR WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED
HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

            THE DEBTOR’S MANAGEMENT HAS REVIEWED THE FINANCIAL
INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT. ALTHOUGH THE
DEBTOR HAS USED ITS REASONABLE BUSINESS JUDGMENT TO ENSURE THE
ACCURACY OF THIS FINANCIAL INFORMATION, NO ENTITY HAS AUDITED THE
FINANCIAL INFORMATION CONTAINED IN, OR INCORPORATED BY REFERENCE
INTO, THIS DISCLOSURE STATEMENT.

           THE DEBTOR IS MAKING THE STATEMENTS AND PROVIDING THE
FINANCIAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AS OF
THE DATE HEREOF, UNLESS OTHERWISE SPECIFICALLY NOTED. ALTHOUGH THE


                                             iv
RLF1 21809021v.1
                   Case 19-10879-CSS   Doc 169   Filed 08/02/19   Page 5 of 75



DEBTOR MAY SUBSEQUENTLY UPDATE THE INFORMATION IN THIS DISCLOSURE
STATEMENT, THE DEBTOR HAS NO AFFIRMATIVE DUTY TO DO SO. HOLDERS OF
CLAIMS AND EQUITY INTERESTS OR OTHER PARTIES IN INTEREST REVIEWING
THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE TIME OF THEIR
REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THE
DEBTOR FILED THIS DISCLOSURE STATEMENT. HOLDERS OF CLAIMS ENTITLED
TO VOTE TO ACCEPT OR REJECT THE PLAN MUST RELY ON THEIR OWN
EVALUATION OF THE DEBTOR AND THEIR OWN ANALYSIS OF THE TERMS OF THE
PLAN, INCLUDING, WITHOUT LIMITATION, ANY RISK FACTORS CITED HEREIN, IN
DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN.




                                             v
RLF1 21809021v.1
                   Case 19-10879-CSS                    Doc 169            Filed 08/02/19              Page 6 of 75




                                   TABLE OF CONTENTS
I.       INTRODUCTION ............................................................................................................. 1
         A.         Definitions and Exhibits ........................................................................................ 1
         B.         Notice to Creditors and Purpose of Disclosure Statement ..................................... 1
         C.         Background and Overview of the Plan .................................................................. 2
II.      OVERVIEW OF DEBTOR’S OPERATIONS AND CHAPTER 11 CASE .................... 5
         A.         Debtor’s Prepetition Business Operations ............................................................. 5
         B.         Debtor’s Organizational Structure ......................................................................... 6
         C.         Prepetition Capital Structure .................................................................................. 6
         D.         Events Leading to the Debtor’s Chapter 11 Filings ............................................... 7
         E.         The Chapter 11 Case ............................................................................................ 12
III.     OVERVIEW OF THE PLAN .......................................................................................... 13
         A.         General ................................................................................................................. 13
         B.         Administrative Expense Claims, Professional Fee Claims, Priority Tax
                    Claims, and DIP Loan Claim ............................................................................... 14
         C.         Classification of Claims and Equity Interests ...................................................... 16
         D.         Treatment of Claims and Equity Interests ........................................................... 17
         E.         Elimination of Vacant Classes ............................................................................. 19
         F.         Voting Classes; Presumed Acceptance by Non-Voting Classes.......................... 19
         G.         Confirmation under Section 1129(b); Cramdown ............................................... 19
         H.         Special Provision Governing Unimpaired Claims ............................................... 19
         I.         Means for Implementation and Execution of the Plan......................................... 19
         J.         Provisions Governing Distributions Under the Plan............................................ 32
         K.         Procedures for Resolving and Treating Disputed Claims .................................... 36
         L.         Treatment of Executory Contracts ....................................................................... 38
         M.         Conditions Precedent to Effective Date of the Plan............................................. 39
         N.         Establishing the Effective Date ............................................................................ 39
         O.         Release, Injunction, and Related Provisions ........................................................ 40
         P.         Retention of Jurisdiction ...................................................................................... 47
         Q.         Miscellaneous Provisions..................................................................................... 49
IV.      ALTERNATIVES TO THE PLAN ................................................................................. 52
         A.         Liquidation Under Chapter 7 of the Bankruptcy Code ........................................ 52

                                                                     vi
RLF1 21809021v.1
                   Case 19-10879-CSS                     Doc 169            Filed 08/02/19              Page 7 of 75



         B.         Alternative Chapter 11 Plan ................................................................................. 53
V.       FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ................................... 53
VI.      SOLICITATION AND VOTING PROCEDURES ......................................................... 53
         A.         Distribution of the Solicitation Materials ............................................................ 54
         B.         Voting Instructions and General Tabulation Procedures ..................................... 54
VII.     CONFIRMATION PROCEDURES ................................................................................ 55
         A.         Confirmation Hearing .......................................................................................... 55
         B.         Statutory Requirements for Confirmation of the Plan ......................................... 56
VIII.    CERTAIN RISK FACTORS TO BE CONSIDERED BEFORE VOTING.................... 59
         A.         Risk Factors that Might Affect the Debtor’s Ability to Consummate the
                    Plan ...................................................................................................................... 60
         B.         Risk Factors that may Affect Distributions under the Plan ................................. 62
         C.         Disclosure Statement Disclaimer ......................................................................... 63
IX.      CONCLUSION ................................................................................................................ 65




                                                                      vii
RLF1 21809021v.1
                   Case 19-10879-CSS     Doc 169       Filed 08/02/19   Page 8 of 75



                                      TABLE OF EXHIBITS


Exhibit A                Chapter 11 Plan of Liquidation of WMC Mortgage, LLC

Exhibit B                Liquidation Analysis




                                                viii
RLF1 21809021v.1
                   Case 19-10879-CSS      Doc 169    Filed 08/02/19    Page 9 of 75




I.       INTRODUCTION

               This is the disclosure statement (the “Disclosure Statement”) of WMC
Mortgage, LLC (“WMC” or the “Debtor”) in the above-captioned chapter 11 case, pending
before the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”). This Disclosure Statement is filed in connection with the Debtor’s Chapter 11 Plan of
Liquidation, dated August 2, 2019 (the “Plan”), a copy of which is attached to this Disclosure
Statement as Exhibit A.

         A.         Definitions and Exhibits

                    1.    Definitions

              Unless otherwise defined herein, capitalized terms used in this Disclosure
Statement shall have the meanings ascribed to such terms in the Plan.

                    2.    Exhibits

               All exhibits to this Disclosure Statement are incorporated as if fully set forth
herein and are a part of this Disclosure Statement.

         B.         Notice to Creditors and Purpose of Disclosure Statement

                The purpose of this Disclosure Statement is to set forth information that (i)
summarizes the Plan and alternatives to the Plan, (ii) advises holders of Claims and Equity
Interests of their rights under the Plan, (iii) assists holders of Claims entitled to vote in making
informed decisions as to whether they should vote to accept or reject the Plan, and (iv) assists the
Bankruptcy Court in determining whether the Plan complies with the provisions of chapter 11 of
the Bankruptcy Code and should be confirmed.

               By order dated [●], 2019 [Docket No. [●]] (the “Disclosure Statement Order”),
the Bankruptcy Court approved this Disclosure Statement, finding that it contains “adequate
information” as that term is used in section 1125(a)(1) of the Bankruptcy Code. The Bankruptcy
Court’s approval of this Disclosure Statement is not an endorsement of the Plan. Creditors
should carefully read the Disclosure Statement, in its entirety, before voting on the Plan.

         IT IS THE DEBTOR’S OPINION THAT CONFIRMATION AND
IMPLEMENTATION OF THE PLAN IS IN THE BEST INTERESTS OF THE
DEBTOR’S ESTATE AND CREDITORS.       THEREFORE, THE DEBTOR
RECOMMENDS THAT CREDITORS VOTE TO ACCEPT THE PLAN.

            PLEASE READ THE DISCLOSURE STATEMENT, INCLUDING THE PLAN,
IN ITS ENTIRETY. A COPY OF THE PLAN IS ATTACHED AS EXHIBIT A. THE
DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN FOR THE
CONVENIENCE OF CREDITORS AND EQUITY INTEREST HOLDERS, BUT THE PLAN
ITSELF QUALIFIES ALL OF THE SUMMARIES.        ACCORDINGLY, IF ANY
INCONSISTENCY BETWEEN THE PLAN AND THE DISCLOSURE STATEMENT
EXISTS, THE TERMS OF THE PLAN WILL CONTROL.


RLF1 21809021v.1
                         Case 19-10879-CSS                Doc 169         Filed 08/02/19       Page 10 of 75




                  C.        Background and Overview of the Plan

                       The Plan encompasses a comprehensive resolution of the largest outstanding
        Claims against the Debtor, and maximizes the value of the Debtor’s remaining assets for the
        benefit of all creditors. This is the product of good faith, arm’s-length negotiations and an
        agreement between the Debtor and its corporate parent and its affiliates. The following table
        provides a summary of the classification and treatment of Claims and Equity Interests under the
        Plan. The table and summaries are qualified in their entirety by reference to the Plan, which is
        attached hereto as Exhibit A.

                                                                                Impairment
            Claim or                                                                and        Approx.       Estimated Amount
             Equity                                                             Entitlement    Recovery      of Allowed Claims /
Class       Interest                         Treatment                            to Vote        (%)              Interests2

 1      Secured            In full and complete satisfaction of their           Unimpaired      100%                 $0
        Claims             Allowed Secured Claims, each holder of an
                           Allowed Secured Claim will receive, on the           Not entitled
                           later of the Effective Date and the date that is       to vote
                           ten (10) Business Days after the date such           (deemed to
                           Secured Claim becomes and Allowed Claim,               accept)
                           or as soon as practicable thereafter, either (i)
                           such treatment as such Class 1 claimant and
                           the Debtor or the Post-Effective Date Debtor,
                           as applicable, agree, or (ii) at the option of the
                           Debtor or the Post-Effective Date Debtor, as
                           applicable: (x) payment in full in Cash of the
                           Allowed amount of such Claim (as determined
                           by settlement or order of the Bankruptcy
                           Court), or (y) treatment consistent with the
                           provisions of section 1129(a)(9) of the
                           Bankruptcy Code. For the avoidance of
                           doubt, any Intercompany Claim that would
                           constitute a Secured Claim will be treated
                           solely as a Class 5 – Intercompany Claim.




        2
            Amounts are subject to further change upon the Debtor’s analysis of the filed proofs of Claim.

                                                                      2
        RLF1 21809021v.1
                         Case 19-10879-CSS              Doc 169         Filed 08/02/19      Page 11 of 75




                                                                             Impairment
          Claim or                                                               and        Approx.    Estimated Amount
           Equity                                                            Entitlement    Recovery   of Allowed Claims /
Class     Interest                          Treatment                          to Vote        (%)           Interests2

 2      Other Priority     In full and complete satisfaction of their        Unimpaired      100%             $1,000
        Claims             Allowed Other Priority Claims, each holder of
                           an Allowed Other Priority Claim will receive,     Not entitled
                           on the later of the Effective Date and the date     to vote
                           that is ten (10) Business Days after the date     (deemed to
                           such Other Priority Claim becomes an                accept)
                           Allowed Claim, or as soon as practicable
                           thereafter, either (i) such treatment as such
                           Class 2 claimant and the Debtor or the Post-
                           Effective Date Debtor, as applicable, agree, or
                           (ii) at the option of the Debtor or the Post-
                           Effective Date Debtor, as applicable: (x)
                           payment in full in Cash of the Allowed
                           amount of such Claim (as determined by
                           settlement or order of the Bankruptcy Court),
                           or (y) treatment consistent with the provisions
                           of section 1129(a)(9) of the Bankruptcy.

 3      TMI Claim          In full and complete satisfaction of the TMI       Impaired       44.4%        $446,000,0003
                           Claim, on the TMI Effective Date, the TMI
                           Trust shall receive payment of the TMI             Entitled to
                           Settlement Amount pursuant to and in                 Vote
                           accordance with the TMI Settlement. In the
                           event the TMI Settlement is terminated
                           pursuant to section 2.09 thereof, in full and
                           complete satisfaction of the TMI Claim, the
                           Post-Effective Date Debtor shall make
                           payment of the TMI Distribution Amount in
                           Cash to the TMI Trust in accordance with the
                           payment instructions provided by TMI as soon
                           as reasonably practicable after such
                           termination, but not prior to the Effective
                           Date.




        3
          The Separate Trustee filed a proof of claim in the approximate amount of $980,000,000 on account of the TMI
        Claim. For the reasons set for herein and in the TMI Litigation, the Debtor disputes the TMI Claim in its asserted
        amount. Nevertheless, in order to estimate the percentage recovery that the TMI Trust is receiving under the Plan
        and thereby establish the Plan’s compliance with section 1129(b)(1) of the Bankruptcy Code, the Debtor has
        estimated the Allowed amount of the TMI Claim to be $446,000,000.

                                                                    3
        RLF1 21809021v.1
                       Case 19-10879-CSS                Doc 169         Filed 08/02/19      Page 12 of 75




                                                                             Impairment
            Claim or                                                             and        Approx.    Estimated Amount
             Equity                                                          Entitlement    Recovery   of Allowed Claims /
Class       Interest                        Treatment                          to Vote        (%)           Interests2

 4      General            In full and complete satisfaction of their         Impaired       [●]%4             $[●]
        Unsecured          Allowed General Unsecured Claims, on the
        Claims             Initial Distribution Date, each holder of an       Entitled to
                           Allowed General Unsecured Claim shall                Vote
                           receive payment in Cash in an amount equal
                           to such Claim’s Pro Rata share of the amount
                           of the Class 4 Distribution available for
                           distribution, or such less favorable treatment
                           as may be agreed upon by such Class 4
                           claimant and the Liquidating Trustee. From
                           time to time thereafter, each holder of an
                           Allowed General Unsecured Claim shall
                           receive on any Subsequent Distribution Date,
                           its Pro Rata share of the amount of the Class 4
                           Distribution available for distribution, as
                           determined by the Liquidating Trustee in
                           accordance with the terms of the Liquidating
                           Trust Agreement.

 5      Intercompany       Pursuant to the terms of the Sponsor               Impaired        0%          $93,458,388.86
        Claims             Settlement, each holder of an Intercompany
                           Claim (except the DIP Loan Claim) has              Agreed to
                           agreed to waive and release its Intercompany        Accept
                           Claim, and will not receive a Distribution
                           under the Plan.

 6      Existing           Holders of existing Equity Interests in the        Impaired        0%               N/A
        Equity             Debtor will not receive a Distribution under
        Interests          the Plan and all such Equity Interests will be     Agreed to
                           cancelled as of the Effective Date; provided,       Accept
                           however, that, upon the Effective Date, the
                           Post-Effective Date Officer will be deemed to
                           hold one limited liability company interest in
                           the Post-Effective Date Debtor for the benefit
                           of holders of Allowed Claims (other than
                           holders of Allowed Class 4 General
                           Unsecured Claims); provided, further, that the
                           Post-Effective Date Officer will not be
                           entitled to receive any Distribution on account
                           of such Equity Interest.




        4
          [The General Bar Date was June 27, 2019. The Debtor is in the process of assessing the proofs of Claim that were
        timely filed and will update this chart once this review is complete.]

                                                                    4
        RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 13 of 75




II.      OVERVIEW OF DEBTOR’S OPERATIONS AND CHAPTER 11 CASE

         A.        Debtor’s Prepetition Business Operations

                   1.    Historical Business

               The Debtor’s predecessor was founded in 1955 as Pacific Western Mortgage
Company, later renamed Weyerhaeuser Mortgage Company, a California corporation
(“Weyerhaeuser”). For more than fifty years, Weyerhaeuser was in the business of residential
mortgage lending. Over time, Weyerhaeuser developed national retail and wholesale mortgage
origination operations focused on originating single-family prime mortgage loans. In May 1997,
Weyerhaeuser was sold to WMC Finance Co., a Delaware corporation (“WMC Finance”),
which was a predecessor to the Debtor.

                From 2000 through the suspension of its mortgage loan origination operations in
2007, WMC did not maintain a full servicing platform for the residential loans it made. Rather,
WMC retained a third party to service the mortgage loans it originated on an interim basis until
WMC sold the loans, which generally occurred within a short period of time after origination.
Often, counterparties that purchased mortgage loans from WMC would, generally through
affiliates, deposit the loans into trusts that would hold the loans as collateral for the issuance of
residential mortgage backed securities (“RMBS”) sold to investors.

                   2.    GECC Acquisition

                On June 14, 2004, the consumer finance division of General Electric Capital
Corporation (“GECC”) acquired WMC Finance and its subsidiary, WMC Mortgage Corp. (f/k/a
Weyerhaeuser), from affiliates of Apollo Global Management L.P. for aggregate net
consideration of $645.3 million. By the date of GECC’s acquisition, WMC Mortgage Corp. had
sold its “prime” mortgage lending business and was focused on originating “subprime” loans on
a wholesale basis. Following GECC’s purchase, WMC Mortgage Corp. continued to sell loans
shortly after origination to purchasers, including financial institutions and investment banks,
pursuant to loan sale agreements. In these agreements WMC Mortgage Corp. typically made
various representations and warranties to the purchasers concerning certain attributes of the loans
being sold (“R&Ws”). Also, in certain instances, WMC Mortgage Corp. acknowledged that its
R&Ws would extend to any successor-in-interest to the purchaser of its mortgage loans. After
WMC Mortgage Corp. sold a loan, the initial loan purchasers would frequently transfer the loans
to affiliated securitization entities who would then deposit the loans into RMBS trusts and
transfer all rights and remedies under the sale agreements to the trustees, on behalf of the trusts.
During GECC’s ownership, mortgage loans originated by WMC Mortgage Corp. were deposited
into more than 130 different RMBS trusts.

                   3.    2007 Transactions

               In January 2007, WMC Mortgage Corp., GECC, GE Money Bank, FSB
(“GEMB”), and WMC-GEMB Mortgage Corp. entered into a series of agreements that
effectively transferred WMC Mortgage Corp.’s origination business to GEMB. After the



                                                  5
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169       Filed 08/02/19   Page 14 of 75




transfer, GEMB would periodically sell the mortgages it originated to WMC Mortgage Corp.,
which in turn would sell them to third parties.

               The collapse of the housing and financial markets presaging the Great Recession
decimated WMC’s loan origination business. By the second quarter of 2007, WMC and GEMB
had essentially stopped originating new loans and focused on winding down WMC’s operations
and resolving the substantial liabilities associated with its former mortgage business. In
November 2007, the parties rescinded the arrangement between WMC and GEMB, and the
mortgage business, assets, and employees were returned to WMC Mortgage Corp.

                In December 2007, WMC Mortgage Corp. sold a significant portion of its
material assets, including nearly all of its remaining inventory of loans, real estate owned
properties and intellectual property, to DLJ Mortgage Capital, Inc. for approximately $117
million (the “DLJ Sale”). WMC Mortgage Corp. retained all of the proceeds realized from the
DLJ Sale. On December 28, 2007, after the DLJ Sale had closed, WMC Mortgage Corp. merged
into WMC Finance. Thereafter, on December 31, 2007, WMC Finance converted into a
Delaware limited liability company and was renamed WMC Mortgage, LLC, which is the
Debtor in this chapter 11 case.

         B.        Debtor’s Organizational Structure

                   1.    Corporate Family

               The Debtor does not have any subsidiaries. The Debtor is a direct, wholly-owned
subsidiary of the Sponsor. The Sponsor is a wholly-owned subsidiary of GE Capital Global
Holdings, LLC. GEC in turn owns 100% of the membership interests of GE Capital Global
Holdings, LLC.

                   2.    Debtor’s Board

              The Debtor’s current board of directors (the “Board”) is composed of Mark V.
Asdourian, John S. Dubel, and Michael E. Jacoby. Mr. Asdourian is the Chairman of the Board.

         C.        Prepetition Capital Structure

              Since GECC’s acquisition of WMC Finance in 2004, GECC (and then from 2015
onward, the Sponsor) historically provided funding to WMC’s mortgage loan origination
operations through various intercompany financing agreements, including term loans, cash
management agreements, and cash pooling agreements. GECC (and subsequently, the Sponsor)
and WMC have duly reflected this financing and any related payments on their books and
records.

               On October 10, 2017, WMC entered into a Loan and Security Agreement with the
Sponsor, pursuant to which the Sponsor provided WMC with a loan in a principal amount equal
to $73,534,867 in exchange for a security interest in WMC’s right, title, and interest in certain
recovery rights incorporated in settlement agreements entered into by and between certain
counterparties and WMC. The principal under the loan agreement was fully repaid on February


                                                    6
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 15 of 75




28, 2018, from funds that constituted the Sponsor’s collateral. The Debtor’s remaining
obligations under the loan agreement consist of a Secured Claim for accrued interest of
$435,865.21.

               The Debtor’s other prepetition indebtedness consists of unsecured intercompany
payables of $92,616,018.94 and $406,504.71 to GE Capital Treasury Services (U.S.) LLC and
the Sponsor, respectively. Nearly all of the Debtor’s other prepetition liabilities are contingent,
unliquidated, or disputed unsecured claims. The Debtor has de minimis unsecured trade debt.

         D.        Events Leading to the Debtor’s Chapter 11 Filings

                   1.    RMBS Litigation

                         a.     Market Collapse

               During the course of the Great Recession, many homeowners faced immediate
and ongoing difficulty making their mortgage payments, refinancing their mortgages or selling
their homes to avoid foreclosure. Consequently, the borrowers of many of the residential
mortgage loans originated in the years prior to the Great Recession defaulted. Because of these
defaults and the continuing deterioration of the entire U.S. housing market, residential mortgage
loans, many of which now were owned by RMBS trusts, were substantially devalued.

               The incidents of mortgage loan defaults led numerous loan purchasers and RMBS
trustees to request that mortgage originators, or other responsible parties under the applicable
agreements, repurchase mortgage loans that allegedly breached R&Ws, or for which the
borrowers failed to make the first few payments after the originator sold the loan. Rising
repurchase requests, related litigation, and a deteriorating mortgage market in 2006 and 2007 led
many mortgage companies, including WMC, to cease their mortgage origination activities.
When originators (or the applicable responsible party) did not grant repurchase requests, some
loan purchasers and trustees filed lawsuits for breach of contract of the applicable agreements
containing the R&Ws.

                         b.     Litigation

               Since 2011, WMC has been named as a defendant in fourteen lawsuits filed by
trustees alleging breaches of R&Ws and seeking the repurchase of the allegedly breaching
mortgage loans. Thirteen of those lawsuits have been settled to date for an aggregate amount of
$870,000,000, which resolved approximately $6.2 billion of asserted liabilities. There is one
remaining lawsuit, which has been stayed by agreement of the parties and is discussed in detail
in Section II.D.1c, infra.

               WMC funded $870,000,000 to settle the referenced lawsuits through capital
contributions from GECC and, from 2015 onward, the Sponsor. In addition, WMC made other
settlement payments in the aggregate amount of more than $630,000,000 to numerous
counterparties for other claims. The funding for these other settlement payments and related
costs came from a combination of (i) the proceeds of the DLJ Sale, (ii) funds borrowed by WMC



                                                  7
RLF1 21809021v.1
               Case 19-10879-CSS      Doc 169       Filed 08/02/19   Page 16 of 75




under various intercompany financing agreements, and (iii) capital contributions made to WMC
from GECC or the Sponsor.

                      c.     SABR 2006-WM2 Litigation

                On October 26, 2012, the separate trustee for the SABR 2006-WM2 Trust
commenced an action against WMC by filing a complaint in the United States District Court for
the District of Connecticut (the “CT Court”), which is now captioned TMI Trust Co., solely in
its capacity as Separate Trustee of the Securitized Asset Backed Receivables LLC Trust 2006-
WM2 (SABR 2006-WM2) v. WMC Mortgage, LLC f/k/a WMC Mortgage Corp., No. 3:12-cv-
01538-CSH (D. Conn. 2012) (the “TMI Litigation”).

               The TMI Litigation arises out of the securitization of a pool of approximately
5,000 mortgage loans deposited into the SABR 2006-WM2 Trust. TMI Trust Company, in its
capacity as the separate trustee (the “Separate Trustee”) of the SABR 2006-WM2 Trust, is
prosecuting the TMI Litigation. The complaint alleged that WMC had breached numerous
R&Ws, failed to provide proper notification regarding the breaches of the R&Ws, and failed to
repurchase the breaching loans despite due demand. The Separate Trustee has asserted damages
in excess of $983,000,000 in the TMI Litigation.

                After several years of discovery and motion practice, and multiple attempts at
settlement, a bench trial began in the CT Court on January 16, 2018. The parties concluded their
cases in chief on February 5, 2018, and the court held closing arguments on June 12, 2018. After
closing arguments, the CT Court took the matter under advisement.

               In January 2019, while the matter remained under advisement, WMC reached a
tentative agreement regarding a settlement supported by certificateholders owning 42% of the
outstanding certificates in the SABR 2006-WM2 Trust. The proposed settlement with TMI
would resolve all of the claims in the TMI Litigation in exchange for WMC’s payment of
$198,000,000. In February 2019, the Separate Trustee provided notice to all certificateholders of
the proposed settlement and joined with WMC in requesting that the CT Court stay the
proceedings to enable the parties to proceed with finalizing the TMI Settlement. The CT Court
entered a stay, which it extended twice. The case now is stayed by the automatic stay under 11
U.S.C. § 362(a).

               On April 4, 2019, WMC presented a proposed settlement agreement to the
Separate Trustee for its review. As part of its review process, the Separate Trustee provided a
copy of the proposed agreement to all certificateholders and requested that holders who wish to
express their views concerning whether the Separate Trustee should accept the proposed
settlement do so no later than May 15, 2019. WMC presented multiple drafts of a revised
proposed settlement agreement to the Separate Trustee and the Trustee of the TMI Trust. The
Separate Trustee provided a copy of a revised proposed agreement to all certificateholders, and
accepted a revised proposed settlement agreement, subject to the conditions set forth therein, on
July 23, 2019. The Separate Trustee has made a Minnesota TIP Election (as defined in the TMI
Settlement). The TMI Settlement is attached to the Plan as Exhibit B. The TMI Settlement is
discussed further in section III.I.3, infra.


                                                8
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 17 of 75




                   2.   DOJ Investigation and Settlement

               In addition to these contract actions, WMC and GECC were the subject of an
investigation by the Civil Division of the United States Department of Justice (“DOJ”) in
connection with potential violations of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989 arising out of WMC’s origination, purchase, or sale of residential
mortgage loans (“FIRREA Claims”). On April 11, 2019, WMC, the United States of America
(acting through the DOJ), and GEC executed a settlement agreement, which provided for GEC’s
payment of $1.5 billion (the “DOJ Payment”) in full and final satisfaction of all FIRREA
Claims that might be asserted by the United States against WMC, GEC, and their affiliates.
GEC made the entire DOJ Payment on April 18, 2019.

                   3.   Special Committee Investigation

                        a.     Formation of the Special Committee

               In July 2018, two independent directors (the “Independent Directors”) were
appointed to the Board. The Independent Directors are John S. Dubel of Dubel & Associates,
LLC, and Michael E. Jacoby, of Phoenix Management Services, LLC. Neither Independent
Director previously had served as a director of WMC, nor had been engaged by WMC, its
predecessor entities, or GE.

               That same day, WMC formed a special independent committee of the Board
consisting solely of the Independent Directors (the “Special Committee”). As set forth in the
Amended and Restated Limited Liability Company Agreement of WMC, dated July 13, 2018,
the Special Committee was empowered and authorized to, among other things, investigate
WMC’s potential claims and causes of action against GEC and WMC’s other current or former
affiliates (the “Potential Claims”). The Special Committee also was empowered and
authorized, as it deemed appropriate, to prosecute or settle the Potential Claims on behalf of
WMC. WMC’s legal counsel, Richards, Layton & Finger, P.A. (“RLF”), and financial advisor,
Alvarez & Marsal Disputes and Investigations, LLC (“A&M”), assisted the Special Committee
in the performance of its investigative responsibilities.

                        b.     Investigation

               The Special Committee and its advisors conducted a comprehensive evaluation of
the facts and law underlying the Potential Claims. The investigation focused primarily, but not
exclusively, on events that took place between 2004 and 2007, when WMC was operating its
mortgage loan origination and sale businesses as a wholly-owned subsidiary of GECC.

               During the course of the investigation, the Special Committee met approximately
60 times, including with its advisors, and its advisors performed more than 12,000 hours of
work. The Special Committee collected approximately 2,000,000 documents from GE and
WMC. These documents were from more than 400 document custodians and data repositories,
and included, among other things, emails, contracts, corporate governance materials, and
presentations. In obtaining documents from GE, the Special Committee’s advisors submitted
numerous document and information requests to GE. RLF and A&M also had access to a

                                                 9
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 18 of 75




substantial number of documents that were generated in the past decade of litigation involving
WMC and its origination and sale of mortgage loans. These materials included, among other
things, almost 100 deposition and trial testimony transcripts from those matters.

                Utilizing the vast collection of materials available to it, the Special Committee
and its advisors examined the facts and circumstances the conduct of WMC and GECC and its
Affiliates during the relevant time period. This included an assessment of whether the conduct
supported legal theories for liability and damages, as well as an analysis of financial issues
related to WMC and the Potential Claims. This review led to the submission by the advisors to
the Special Committee of a comprehensive report, a detailed timeline, and financial analyses
prepared by A&M.

             The Special Committee, which substantially completed its investigation in late
March 2019, has now concluded its investigation.

                       c.     Evaluation of the Potential Claims

               Based on its comprehensive evaluation of the facts and law underlying the
Potential Claims, including, but not limited to, claims of alter ego/piercing the corporate veil,
breach of fiduciary duty, and fraudulent transfer, as well as likely defenses to those claims, the
Special Committee, in consultation with its advisors, determined that for the Debtor to succeed
on the Potential Claims, it likely would need to prevail on the issues described below.

                              (i)     Alter Ego/Piercing the Corporate Veil

                To successfully pierce its corporate veil, the Debtor would need to prevail on at
least the following issues.

                 First, the Debtor would need to demonstrate that it may “self-pierce” its corporate
veil. Courts differ regarding whether alter ego is a “cause of action” belonging to the
company—such that it may “self-pierce” its veil to reach the assets of its parent—or whether
alter ego is a remedy for other claims that typically belong to creditors.

               Second, the Debtor would need to demonstrate that the statute of limitations has
not expired. Because the underlying events occurred over twelve years ago, WMC likely would
have to rely on a tolling doctrine.

                Third, the Debtor would need to prove the elements of an alter ego claim. An
alter ego plaintiff generally must prove two elements: first, that the parent and subsidiary were a
“single economic entity” or had such a “unity of interest and ownership” that they were in reality
one in the same; and second, that absent piercing, the result would be unjust or inequitable. To
determine whether a parent and subsidiary are a “single economic entity,” courts assess factors
such as whether the parent so dominated and controlled the subsidiary as to control its day-to-
day operations, and whether the subsidiary respected corporate formalities. To determine
whether a result would be unjust in the absence of piercing, courts ask whether the parent abused
the subsidiary’s corporate form.



                                                10
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169        Filed 08/02/19   Page 19 of 75




                               (ii)    Breach of Fiduciary Duty

               To prove a breach of fiduciary duty by GECC or its Affiliates, the Debtor would
need to prevail on at least the following issues.

                First, the Debtor would need to establish that GECC or its Affiliates owed WMC
a fiduciary duty, which in turn would depend on whether the Debtor was insolvent at the time of
the challenged conduct in 2004–2007. Sole shareholders generally do not owe distinct fiduciary
duties to their subsidiaries. However, when a wholly owned subsidiary is insolvent, its creditors
become the subsidiary’s residual stakeholders. As a result, the parent no longer can exercise
control over the subsidiary and cause it to act in a manner that ignores the best interests of the
subsidiary as a whole for the benefit of all of its stakeholders, including creditors. The Debtor
would need to prove its insolvency on the relevant dates, likely through expert testimony
demonstrating balance sheet or cash flow insolvency.

                Second, if the Debtor could establish that it was insolvent at the time of the
challenged conduct, then it would then have to demonstrate a breach of fiduciary duty. The
Debtor would have to establish that GECC or its Affiliates acted with gross negligence, in bad
faith, or disloyally in connection with the challenged conduct.

                Finally, given the fact that most of the challenged conduct occurred more than 10
years ago, the Debtor likely would need to overcome a statute of limitations defense. The statute
of limitations for a breach of fiduciary duty claim is four years in California and three years in
Delaware. Thus, the Debtor likely would need to demonstrate that the statute of limitations was
tolled.

                               (iii)   Fraudulent Transfer

               To succeed on a fraudulent transfer claim, the Debtor would need to prove that it
transferred property with an actual intent to hinder, delay, or defraud creditors. Alternatively, the
Debtor would need to prove that it transferred property while insolvent for less than reasonably
equivalent value. Once again, this likely would require expert testimony.

                In addition, the Debtor would need to demonstrate that any transfer it seeks to
avoid is within the “reach-back period” for avoidance. The Bankruptcy Code allows a plaintiff
to reach back only two years, which cannot be extended by tolling doctrines. State fraudulent
transfer law provides a longer reach-back period (typically up to four years) and does permit
tolling, but only in very limited circumstances. Thus, to prevail on a fraudulent transfer claim
against any transfer that the Debtor made while it was an operating company, the Debtor would
need to demonstrate some legal basis allowing it to reach back 12 years.

                               (iv)    Causation and Damages

               For some of the Potential Claims, the Debtor also would need to prove causation
and damages. With respect to causation, the Debtor would need to demonstrate that the harm it
suffered was caused by the actions of GECC or its Affiliates, as opposed to the Debtor’s own
actions or other circumstances. As for damages, the Debtor would need to demonstrate that any


                                                 11
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169     Filed 08/02/19   Page 20 of 75




financial harm it suffered was not negated by the subsequent conduct of GECC or its Affiliates,
for example infusions of capital contributions.

               Although the Debtor believes that it has credible arguments to make in support of
its claims and damages, each of these issues likely would be heavily contested in any litigation.
Such litigation also is likely to be expensive and protracted (thereby substantially delaying
creditor recoveries, if any).

                In spite of these challenges, the Special Committee has negotiated for the
substantial consideration of the Sponsor Settlement, as discussed further in sections III.D.3.d and
III.I.2, infra.

                         d.     Negotiations and Settlement with GE

               In March 2019, the Special Committee commenced negotiations with GE to
determine whether the Potential Claims could be favorably settled and resolved. Following
several rounds of negotiations and offers over a period of several months, the Special Committee
and GE reached an agreement in principle to resolve all of the Potential Claims, subject to
definitive documentation and approval by the Bankruptcy Court. Thereafter, the parties
exchanged numerous drafts of the Sponsor Settlement before coming to final agreement. The
Sponsor Settlement is attached to the Plan as Exhibit A. The Special Committee determined, in
the exercise of the Independent Directors’ duties, that settling the Potential Claims on the terms
in the Sponsor Settlement was favorable and would avoid the substantial expense, burden, and
attendant risk of protracted litigation of the Potential Claims. The Sponsor Settlement is
discussed further in section III.I.2, infra.

         E.        The Chapter 11 Case

                   1.    Commencement of the Chapter 11 Case

              On April 23, 2019, the Debtor filed a voluntary petition for relief under chapter 11
of the Bankruptcy Code. An official committee of unsecured creditors was not appointed in the
Chapter 11 Case.

                   2.    Events During the Pendency of the Chapter 11 Case

                         a.     First Day Motions

                On the Commencement Date, the Debtor filed a number of motions and other
pleadings (the “First Day Motions”) to ensure an orderly transition into chapter 11. The
Bankruptcy Court granted substantially all of the relief requested in the First Day Motions and
entered various orders authorizing the Debtor to, among other things: (i) retain Epiq Corporate
Restructuring, LLC as the Debtor’s claims and noticing agent [Docket No. 25]; (ii) continue the
use of the Debtor’s cash management system, bank accounts, and business forms [Docket No.
26]; (iii) continue paying employee wages and benefits [Docket No. 27]; and (iv) obtain post-
petition financing [Docket No. 29]. Sponsor, in its capacity as DIP Lender, provided the DIP



                                                12
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169        Filed 08/02/19   Page 21 of 75




Financing, which provided the Debtor with up to $25 million of available liquidity to finance the
Chapter 11 Case and pay related expenses.

                         b.    Procedural Motions

               The Debtor also filed various motions regarding procedural issues common to
chapter 11 cases of similar size and complexity, including a motion for entry of an order
establishing procedures for the interim compensation and reimbursement of expenses of
professionals [Docket No. 45], and a motion for entry of an order authorizing the Debtor to
employ and retain certain professionals utilized in the ordinary course of the Debtor’s business
[Docket No. 46]. In addition, the Debtor also filed a motion for entry of an order (i) authorizing
the Debtor to enter into certain agreements and instruments disclaiming any interest in certain
real property and (ii) modifying, to the extent applicable, the automatic stay pursuant to section
362(d)(1) of the Bankruptcy Code in connection therewith [Docket No. 151].

                         c.    Retention of the Debtor’s Professionals

                 The Debtor retained, nunc pro tunc to the Commencement Date, (i) Richards,
Layton & Finger, P.A. as its bankruptcy counsel [Docket No. 81], (ii) Alvarez & Marsal
Disputes and Investigations, LLC as its financial advisor [Docket No. 78], (iii) Epiq Corporate
Restructuring, LLC as its administrative advisor [Docket No. 65], and (iv) Jenner & Block LLP
as its special counsel [Docket No. 79].

                         d.    Schedules and Statements and Bar Dates

              On May 1, 2019, the Debtor filed a motion [Docket No. 47] to establish certain
bar dates for filing proofs of Claim against the Debtor’s Estate. On May 17, 2019, the
Bankruptcy Court entered the General Bar Date Order [Docket No. 64], establishing June 27,
2019 at 5:00 p.m. (Eastern Time) as the General Bar Date and October 21, 2019 at 5:00 p.m.
(Eastern Time) as the Governmental Unit Bar Date. On May 21, 2019, the Debtor filed its
Schedules [Docket Nos. 83, 84]. On May 23, 2019, the Debtor filed an amended Schedule G
[Docket No. 90]. The Debtor is in the process of reviewing the proofs of claim that have been
filed.

III.     OVERVIEW OF THE PLAN

         A.        General

               This section of the Disclosure Statement summarizes certain sections of the Plan,
which is set forth in its entirety as Exhibit A hereto. This summary is qualified in its entirety by
reference to the Plan. YOU SHOULD READ THE PLAN IN ITS ENTIRETY BEFORE
VOTING TO ACCEPT OR REJECT THE PLAN.

                 In general, a chapter 11 plan (i) divides claims and equity interests into separate
classes, (ii) specifies the property that each class is to receive under the plan, and (iii) contains
other provisions necessary to implement the plan.



                                                 13
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 22 of 75




               Under section 1124 of the Bankruptcy Code, a class of claims or equity interests
is “Impaired” under a plan unless the plan (a) leaves unaltered the legal, equitable, and
contractual rights of each holder of a claim or equity interest in that class or (b) provides, among
other things, for the cure of existing defaults and reinstatement of the maturity of claims or
equity interests in that class. In addition, pursuant to section 1126 of the Bankruptcy Code,
holders of Impaired claims and equity interests are only required to vote on a plan if those
holders are receiving or retaining property under the plan. Claims in Class 3 (TMI Claim), and
Class 4 (General Unsecured Claims) are Impaired, and the holders of these Claims are receiving
or retaining property under the Plan. Therefore, holders of these Claims may vote on the Plan.
Intercompany Claims in Class 5 and Equity Interests in Class 6 are also Impaired. Subject to the
terms of the Sponsor Settlement, each holder of an Intercompany Claim or Equity Interest has
agreed to waive and release such Claim and will not receive a Distribution under the Plan, but
has agreed to vote to accept the Plan.

                A chapter 11 plan may also specify that certain classes of claims or equity
interests are to have their claims or equity interests remain unaltered by the plan. These classes
are referred to as “Unimpaired,” and because of the favorable treatment accorded to these
classes, they are conclusively deemed to have accepted the plan and therefore need not be
solicited to vote to accept or reject the plan. The holders of Claims in Class 1 (Secured Claims)
and Class 2 (Other Priority Claims) are Unimpaired, and therefore are deemed to accept the Plan
and are not being solicited in connection with the Plan pursuant to section 1126(f) of the
Bankruptcy Code.

                Finally, certain classes of Claims are not classified under the Plan and thus are not
entitled to vote on the Plan. These classes include Administrative Expense Claims, Professional
Fee Claims, Priority Tax Claims, and the DIP Loan Claim.

               Therefore, based on the foregoing, only the holders of Claims in Class 3 (TMI
Claim), Class 4 (General Unsecured Claims), Class 5 (Intercompany Claims), and Class 6
(Equity Interests) are receiving a ballot to submit their votes on the Plan.

         B.        Administrative Expense Claims, Professional Fee Claims, Priority Tax
                   Claims, and DIP Loan Claim

                   1.    Treatment of Administrative Expense Claims

                In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor has not
classified Administrative Expense Claims. On the Effective Date or as soon as practicable
thereafter, each holder of an Allowed Administrative Expense Claim will receive, on the
Effective Date or as soon as practicable thereafter, payment in full in Cash of the Allowed
amount of such Claim (as determined by agreement or settlement or order of the Bankruptcy
Court), or such other treatment as may be agreed upon by any such administrative expense
claimant and the Debtor or the Post-Effective Date Debtor, as applicable; provided, however, that
the U.S. Trustee will not be required to file a request for payment of fees and charges assessed
against the Estate under 28 U.S.C. § 1930 before the Administrative Bar Date; provided, further,
that requests of Governmental Units for payment of Administrative Tax Claims will not be
subject to the Administrative Bar Date.

                                                 14
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169       Filed 08/02/19   Page 23 of 75




               Allowed Administrative Expense Claims are projected to be approximately $[●]
on the Effective Date.

                   2.     Treatment of Professional Fee Claims

                 In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor has not
classified Professional Fee Claims. The Bankruptcy Court will fix in the Confirmation Order a
date for filing all Professional Fee Claims, the deadline for which will be forty-five days after the
Effective Date pursuant to Article II.B of the Plan unless that deadline is extended for one or
more Professionals by agreement of the Post-Effective Date Debtor. Any Professional Fee
Claim not Filed by the Professional Fee Claims Bar Date (or such later date as may be agreed
upon by the Post-Effective Date Debtor) in accordance with Article II.B of the Plan will be
deemed disallowed under the Plan and will be forever barred against the Debtor, the Estate, the
Post-Effective Date Debtor, the Liquidating Trust, or any of the Post-Effective Date Debtor
Assets or the Liquidating Trust Assets, and the holder thereof will be enjoined from commencing
or continuing any action, employment of process or act to collect, offset, recoup or recover such
Claim. Subject to the provisions of sections 330(a) and 331 of the Bankruptcy Code, the Post-
Effective Date Debtor will pay each holder of an Allowed Professional Fee Claim the full unpaid
amount of such Allowed Professional Fee Claim in Cash no later than five Business Days after
the date that such Claim is Allowed by order entered by the Bankruptcy Court

               On the Effective Date, the Debtor will establish and fund the Professional Fee
Escrow Account. The Debtor will fund the Professional Fee Escrow Account with Cash equal to
the Professionals’ good faith estimates of the Professional Fee Claims. Funds held in the
Professional Fee Escrow Account will not be considered property of the Estate, the Liquidating
Trust and/or the Post-Effective Date Debtor, but will, after all Allowed Professional Fee Claims
have been irrevocably paid in full, be available to the Post-Effective Date Debtor to pay any
other Post-Effective Date Debtor Expenses, and then be paid to the Liquidating Trust and
constitute Excess Post-Effective Date Debtor Assets. The Professional Fee Escrow Account will
be held in trust for the Professionals retained by the Debtor and for no other parties until all
Allowed Professional Fee Claims have been irrevocably paid in full. Fees owing to the
applicable Professionals will be paid in Cash to such Professionals from funds held in the
Professional Fee Escrow Account when such Claims are Allowed by an order of the Bankruptcy
Court or authorized to be paid under the Interim Compensation Order; provided, however, that
the Post-Effective Date Debtor’s obligations with respect to Professional Fee Claims will not be
limited by nor deemed limited to the balance of funds held in the Professional Fee Escrow
Account. To the extent that funds held in the Professional Fee Escrow Account are insufficient
to satisfy any Allowed Professional Fee Claims owing to the Professionals as of the Effective
Date, such Professionals will have Allowed Administrative Expense Claims for any such
deficiency, which will be satisfied in accordance with the Plan. No liens, claims, or interests will
encumber the Professional Fee Escrow Account (or the funds therein) in any way.

                   Professional Fee Claims are projected to be approximately $[●] on the Effective
Date.




                                                  15
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169          Filed 08/02/19   Page 24 of 75




                   3.     Treatment of Priority Tax Claims

                In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor has not
classified the Priority Tax Claims. Except to the extent that a holder of an Allowed Priority Tax
Claim agrees to a different treatment, each holder of an Allowed Priority Tax Claim will receive,
on the later of the Effective Date, the first Business Day after the date that is thirty (30) calendar
days after the date such Priority Tax Claim becomes an Allowed Priority Tax Claim, and the date
such Allowed Priority Tax Claim is due and payable in the ordinary course, or as soon as
practicable thereafter, payment in full in Cash of the Allowed amount of such Claim (as
determined by settlement or order of the Bankruptcy Court), or such other treatment as may be
agreed upon by any such priority tax claimant and the Debtor or the Post-Effective Date Debtor,
as applicable.

                   Priority Tax Claims are projected to be approximately $[●] on the Effective Date.

                   4.     Treatment of DIP Loan Claim

                In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor has not
classified the DIP Loan Claim. The DIP Loan Claim will be an Allowed Claim. Except to the
extent that the DIP Lender agrees to less favorable treatment, in full and final satisfaction,
settlement, release and discharge of the Allowed DIP Loan Claim, on the Effective Date, to the
extent not paid prior thereto, the DIP Loan Claim will be indefeasibly paid in full in Cash.

               The DIP Loan Claim is projected to be approximately $13,000,000 on the
Effective Date.

         C.        Classification of Claims and Equity Interests

                   1.     Classification in General

               A Claim or Equity Interest is placed in a particular Class for all purposes,
including voting, confirmation, and distribution under the Plan and under sections 1122 and
1123(a)(1) of the Bankruptcy Code; provided that a Claim is placed in a particular Class for the
purpose of receiving distributions pursuant to the Plan only if that Claim is an Allowed Claim in
that Class and that Claim has not been paid or otherwise settled prior to the Effective Date.

                   2.     Summary of Classification

                Claims and Equity Interests, except for Administrative Expense Claims,
Professional Fee Claims, Priority Tax Claims, and the DIP Loan Claim, are classified in the
Classes set forth in Article III of the Plan. A Claim or Equity Interest is classified in a particular
class only to the extent that the Claim or Equity Interest qualifies within the description of that
Class and is classified in other Classes to the extent that any portion of the Claim or Equity
Interest qualifies within the description of those other Classes.

                The following table designates the Classes of Claims against and Equity Interests
in the Debtor and specifies which Classes are: (i) Impaired and Unimpaired under the Plan; (ii)
entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy

                                                      16
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169       Filed 08/02/19   Page 25 of 75




Code; and (iii) deemed to accept or reject the Plan. The table is qualified in its entirety by
reference to the Plan, a copy of which is annexed hereto as Exhibit A.

   Class                Description                Impairment               Entitled to Vote

     1        Secured Claims                       Unimpaired            No (presumed to accept)

     2        Other Priority Claims                Unimpaired            No (presumed to accept)

     3        TMI Claim                             Impaired                      Yes

     4        General Unsecured Claims              Impaired                      Yes

     5        Intercompany Claims                   Impaired                      Yes

     6        Existing Equity Interests             Impaired                      Yes

         D.        Treatment of Claims and Equity Interests

                   1.    Class 1: Secured Claims

               Class 1 consists of Secured Claims against the Debtor, except for the DIP Loan
Claim. On the later of the Effective Date and the date that is ten (10) Business Days after the
date such Secured Claim becomes an Allowed Claim, or as soon as practicable thereafter, each
holder of an Allowed Secured Claim will receive either (i) such treatment as such Class 1
claimant and the Debtor or the Post-Effective Date Debtor, as applicable, agree, or (ii) at the
option of the Debtor or the Post-Effective Date Debtor, as applicable: (x) payment in full in
Cash of the Allowed amount of such Claim (as determined by settlement or order of the
Bankruptcy Court), or (y) treatment consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code. For the avoidance of doubt, any Intercompany Claim that would constitute a
Secured Claim will be treated solely as a Class 5 – Intercompany Claim. Class 1 is Unimpaired
and, in accordance with section 1126(f) of the Bankruptcy Code, each holder of a Secured Claim
is conclusively deemed to have accepted the Plan and, therefore, is not entitled to vote on the
Plan.

                   2.    Class 2: Other Priority Claims

               Class 2 consists of Other Priority Claims. On the later of the Effective Date and
the date that is ten (10) Business Days after the date such Other Priority Claim becomes an
Allowed Claim, or as soon as practicable thereafter, each holder of an Allowed Other Priority
Claim will receive either (i) such treatment as such Class 2 claimant and the Debtor or the Post-
Effective Date Debtor, as applicable, agree, or (ii) at the option of the Debtor or the Post-
Effective Date Debtor, as applicable: (x) payment in full in Cash of the Allowed amount of such
Claim (as determined by settlement or order of the Bankruptcy Court), or (y) treatment
consistent with the provisions of section 1129(a)(9) of the Bankruptcy. Class 2 is Unimpaired
and, in accordance with section 1126(f) of the Bankruptcy Code, each holder of an Other Priority


                                                   17
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169          Filed 08/02/19   Page 26 of 75




Claim is conclusively deemed to have accepted the Plan and, therefore, is not entitled to vote on
the Plan.

                   3.   Class 3: TMI Claim

               Class 3 consists of the TMI Claim. On the TMI Effective Date, the TMI Trust
shall receive payment of the TMI Settlement Amount pursuant to and in accordance with the
TMI Settlement. In the event the TMI Settlement is terminated pursuant to section 2.09 thereof,
in full and complete satisfaction of the TMI Claim, the Post-Effective Date Debtor shall make
payment of the TMI Distribution Amount in Cash to the TMI Trust as directed by TMI as soon
as reasonably practicable after such termination, but not prior to the Effective Date. Class 3 is
Impaired and the holder of the TMI Claim is entitled to vote to accept or reject the Plan.

                   4.   Class 4: General Unsecured Claims

              Class 4 consists of all General Unsecured Claims, which, among others, expressly
exclude the TMI Claim and Intercompany Claims. On the Initial Distribution Date, each holder
of an Allowed General Unsecured Claim shall receive payment in Cash in an amount equal to
such Claim’s Pro Rata share of the amount of the Class 4 Distribution available for distribution,
or such less favorable treatment as may be agreed upon by such Class 4 claimant and the
Liquidating Trustee. From time to time thereafter, each holder of an Allowed General
Unsecured Claim shall receive on any Subsequent Distribution Date, its Pro Rata share of the
amount of the Class 4 Distribution available for distribution, as determined by the Liquidating
Trustee in accordance with the terms of the Liquidating Trust Agreement. Class 4 is Impaired
and each holder of a General Unsecured Claim is entitled to vote to accept or reject the Plan.

                   5.   Class 5: Intercompany Claims

               Class 5 consists of the Intercompany Claims, excluding the DIP Loan Claim.
Pursuant to the terms of the Sponsor Settlement, each holder of an Intercompany Claim (except
the DIP Loan Claim) has agreed to waive and release its Intercompany Claim, and will not
receive a Distribution under the Plan. Class 5 is Impaired and will neither retain nor receive any
property under the Plan. Notwithstanding the foregoing and section 1126(g) of the Bankruptcy
Code, subject to the terms of the Sponsor Settlement, GEC (whose Affiliates are the only holders
of Intercompany Claims) has agreed to cause its Affiliates to vote to accept the Plan.

                   6.   Class 6: Equity Interests

                Class 6 consists of the existing Equity Interests. Holders of existing Equity
Interests in the Debtor will not receive a Distribution under the Plan and all such Equity Interests
will be cancelled as of the Effective Date; provided, however, that, upon the Effective Date, the
Post-Effective Date Officer will be deemed to hold one limited liability company interest in the
Post-Effective Date Debtor for the benefit of holders of Allowed Claims (other than holders of
Allowed Class 4 General Unsecured Claims); provided, further, that the Post-Effective Date
Officer will not be entitled to receive any Distribution on account of such Equity Interest.
Class 6 is Impaired and will neither retain nor receive any property under the Plan.
Notwithstanding the foregoing and section 1126(g) of the Bankruptcy Code, subject to the terms

                                                    18
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169         Filed 08/02/19   Page 27 of 75




of the Sponsor Settlement, the Sponsor (as the sole holder of existing Equity Interests) has
agreed to vote to accept the Plan.

         E.        Elimination of Vacant Classes

               Any Class of Claims or Equity Interests that does not contain, as of the date of the
hearing to be held by the Bankruptcy Court regarding confirmation of the Plan, at least one
holder of an Allowed Claim or Equity Interest in an amount greater than zero for voting
purposes, or a holder of a Claim temporarily allowed under Bankruptcy Rule 3018, will be
deemed eliminated from the Plan for all purposes, including for purposes of determining
acceptance of the Plan by that Class under section 1129(a)(8) of the Bankruptcy Code.

         F.        Voting Classes; Presumed Acceptance by Non-Voting Classes

                If a Class contains Claims eligible to vote on the Plan and no holder of Claims
eligible to vote in that Class votes to accept or reject the Plan, then the Plan will be presumed to
be accepted by holders of the Claims of such Class.

         G.        Confirmation under Section 1129(b); Cramdown

              If any Class of Claims entitled to vote on the Plan does not vote to accept the
Plan, then the Debtor may (a) seek confirmation of the Plan under section 1129(b) of the
Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms hereof and the
Bankruptcy Code.

         H.        Special Provision Governing Unimpaired Claims

                Except as otherwise provided in the Plan, nothing under the Plan will affect the
Post-Effective Date Debtor’s right in respect of any Unimpaired Claim, including, without
limitation, all rights in respect of legal and equitable defenses to or setoffs or recoupments
against any Unimpaired Claim.

         I.        Means for Implementation and Execution of the Plan

                   1.    General Settlement of Claims

                Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration for the distributions and other benefits provided pursuant to the Plan, the Plan is
and will be deemed a good-faith compromise and settlement of all Claims, Equity Interests,
Causes of Action, and controversies resolved pursuant to the Plan, and the entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of such compromise and
settlement of all Claims, Equity Interests, Causes of Action, and controversies in accordance
with section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the
Bankruptcy Court that any such compromise and settlement is in the best interests of the Debtor,
its Estate, and holders of Claims and Equity Interests and is fair, equitable, and reasonable. All
Distributions made to holders of Allowed Claims in any Class are intended to be and will be
final with respect to such Distributions.


                                                   19
RLF1 21809021v.1
               Case 19-10879-CSS             Doc 169    Filed 08/02/19   Page 28 of 75




                    2.     Sponsor Settlement and Funding

               The Sponsor Settlement contemplates that GEC will pay, or cause to be paid, to
WMC on the Effective Date the Sponsor Settlement Amount, which is $192,600,000 in Cash
plus the total outstanding amount due under the DIP Financing as of the Effective Date. In
addition, on the Effective Date, GECUSH will provide the Exit Financing of $39,500,000.
Further, as of the Effective Date, GEC and GECUSH will release (and cause their affiliates to
release) any and all prepetition Claims against the Debtor, including approximately $93,500,000
owed to GE under various intercompany financing agreements. GE also will vote or cause to be
voted its Claims and Equity Interests to accept the Plan and not object to, delay, impede, or take
any other action to interfere with acceptance or implementation of the Plan. This consideration
will be provided in full and final satisfaction of the Potential Claims. A table summarizing the
consideration provided by GE under the Sponsor Settlement is set forth below.

                             Description                         Amount

                   Cash                                                  $192,600,000

                   Projected DIP Financing                                $13,000,000

                   Exit Financing                                         $39,500,000

                   Waiver of Intercompany Claims                          $93,458,389

                   Total                                                 $338,558,389


                In exchange for GE’s obligations under the Sponsor Settlement and the Plan, the
Debtor and each holder of a Claim will be deemed to forever release, waive, and discharge GEC,
GECUSH, and each of their predecessors, successors, assigns, current and former subsidiaries
(other than WMC) and affiliates, and such Persons’ current and former officers, directors,
principals, shareholders, members, partners, employees, managers, agents, advisory board
members, financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, and other professionals, and such Persons’ respective
heirs, executors, estates, and nominees, in each case in their capacity as such, of and from any
and all claims, causes of action, obligations, interests, suits, demands, damages, rights, losses,
remedies, or liabilities whatsoever that have been or could be asserted against, or in any way
relating to, or arising out of (i) the Debtor, its business, or its property, (ii) the Potential Claims,
(iii) the Chapter 11 Case, (iv) the formulation, preparation, negotiation, implementation,
confirmation, or consummation of the Plan or any other document related to the Debtor, the
Chapter 11 Case, or the Plan, including the Sponsor Settlement, and (v) any other act taken or
omitted to be taken in connection with the Chapter 11 Case. Under the Sponsor Settlement, GE
does not admit or acknowledge that GE has any liability or committed any wrongdoing, or the
existence or viability of any Potential Claim.

              Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the
Plan incorporates and is expressly conditioned upon the approval and effectiveness of the

                                                   20
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19    Page 29 of 75




Sponsor Settlement. As of the Effective Date, the Plan represents a full, final, integrated,
complete, and good-faith compromise, settlement, release, and resolution of, among other
matters, disputes and potential litigation between the Debtor and GE through the Sponsor
Settlement. The Sponsor Settlement is the fundamental foundation of the Plan. The Plan will be
deemed a motion to approve the Sponsor Settlement and the good-faith compromise and
settlement of the Potential Claims pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order will constitute (i) the Bankruptcy Court’s approval of the Sponsor
Settlement under Bankruptcy Rule 9019 and section 1123 of the Bankruptcy Code, (ii) a finding
by the Bankruptcy Court that the Sponsor Settlement is fair, equitable, and reasonable and is in
the best interests of the Debtor and its Estate, and (iii) a judicial determination that the Sponsor
Settlement is integral to, and not severable from, the Plan; provided, however, that the Sponsor
Settlement will not constitute an admission of the Sponsor’s actual liability.

                The Sponsor Settlement satisfies the requirements of Bankruptcy Rule 9019,
which governs the approval of compromises and settlements, and should be approved.
Bankruptcy Rule 9019 provides, “after notice and a hearing, the court may approve a
compromise or settlement.” Settlements are generally favored and encouraged in bankruptcy
proceedings. See Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996). The decision
of whether to approve a particular settlement lies within the sound discretion of the bankruptcy
court. In re World Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). In
evaluating the settlement, the Court should consider “whether the compromise is fair, reasonable,
and in the best interest of the estate.” In re Louise’s Inc., 211 B.R. 798, 801 (Bankr. D. Del.
1997). The bankruptcy court’s discretion should be exercised “in light of the general public
policy favoring settlements.” In re Capmark Fin. Grp. Inc., 438 B.R. 471, 515 (Bankr. D. Del.
2010) (quoting In re Hibbard Brown & Co., 217 B.R. 41, 46 (Bankr. S.D.N.Y. 1998)). In
considering the merits of the settlement, a bankruptcy court does not need to be convinced that
the settlement is the best possible outcome for the parties; rather the court need only “canvass the
issues and see whether the settlement falls below the lowest point in the range of
reasonableness.” In re W.R. Grace & Co., 475 B.R. 34, 78 (D. Del. 2012) (citing Aetna Cas. &
Sur. Co. v. Jasmine, Ltd. (In re Jasmine, Ltd.), 258 B.R. 119, 123 (D.N.J. 2000)); In re
Key3Media Grp., Inc., 336 B.R. 87, 93 (Bankr. D. Del. 2005), aff’d, 2006 WL 2842462 (D. Del.
Oct. 2, 2006); see also In re Coram Healthcare Corp., 315 B.R. 321, 330 (Bankr. D. Del. 2004).

                 In determining whether a proposed settlement is fair, reasonable, and in the best
interests of the estate, courts in this circuit consider the following four factors: “(1) the
probability of success in litigation; (2) the likely difficulties in collection; (3) the complexity of
the litigation involved, and the expense, inconvenience and delay necessarily attending it; and (4)
the paramount interest of the creditors.” In re Martin, 91 F.3d at 393; see also Fry’s Metals, Inc.
v. Gibbons (In re RFE Indus., Inc.), 283 F.3d 159, 165 (3d Cir. 2002); In re eToys, Inc., 331 B.R.
176, 198 (Bankr. D. Del. 2005). “The court must also consider ‘all other factors relevant to a full
and fair assessment of the wisdom of the proposed compromise.’” In re Marvel Entm’t Grp.,
Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting Protective Comm. for Independent S’holders of
TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)). Accordingly, at its core, “the
ultimate inquiry [is] whether ‘the compromise is fair, reasonable, and in the interest of the
estate.’” Id. (quoting In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997)); see also In re
Wash. Mut. Inc., 442 B.R. 314, 327 (Bankr. D. Del. 2011) (“In making its evaluation [whether to


                                                 21
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169       Filed 08/02/19   Page 30 of 75




approve a settlement], the court must determine whether ‘the compromise is fair, reasonable, and
in the best interest of the estate.’” (citation omitted)).

                   Analysis of the Martin factors supports approval of the Sponsor Settlement:

                          Probability of success in the litigation. The likelihood of success in
                           proceedings to prosecute the Potential Claims is uncertain. The Potential
                           Claims include, among others, claims for piercing the corporate veil, alter
                           ego, breach of fiduciary duty, and fraudulent transfer. Each claim
                           involves numerous complex issues of fact and law, the underlying events
                           of which occurred more than a decade ago. GE disputes that it has any
                           liability on the Potential Claims. To succeed, the Debtor would have to
                           overcome, among other things, defenses that (i) GE already has
                           contributed, as capital contributions, more money than the amount of any
                           alleged damages; (ii) WMC was solvent at the relevant times; (iii) WMC
                           lacks standing to assert certain claims; (iv) WMC, rather than GE,
                           directed certain key actions; and (v) the Debtor cannot establish liability
                           or damages. See, e.g., Stanziale v. U.S. Risk Ins. Grp., Inc. (In re
                           NovaPro Holdings, LLC), 2018 WL 2102323, at *8 (Bankr. D. Del. May
                           4, 2018) (noting significant challenges for the trustee to succeed on its
                           claims favored approval of the settlement). Following its months-long
                           and comprehensive investigation, the Special Committee compiled facts
                           and formulated arguments concerning these key issues. However, there
                           can be no assurance it would succeed on such theories. Accordingly, the
                           Special Committee determined that the benefits of pursuing the Potential
                           Claims, adjusted for the inherent risk and cost associated with protracted
                           and uncertain litigation, were outweighed by the manifest benefits that
                           the Sponsor Settlement provides to the Debtor and its Estate. The
                           Sponsor Settlement provides the certainty of significant recoveries to the
                           Debtor’s creditors now, as opposed to speculative future recoveries if the
                           Estate pursued the Potential Claims. Accordingly, the first Martin factor
                           supports approval of the Sponsor Settlement.

                          Difficulties associated with collection. Although the Special Committee
                           has little concern that GE has the ability to pay any judgment, for reasons
                           similar to those discussed in the first Martin factor above, the Special
                           Committee determined that the Estate would be required to incur
                           significant time and expense in order to eventually collect on the
                           Potential Claims and realize any economic benefit from them. First, the
                           Potential Claims have not yet been filed. Accordingly, the Potential
                           Claims are nowhere close to the collection stage. Second, even assuming
                           eventual success in litigation, a judgment by any court against GE on the
                           Potential Claims likely would be subject to multiple layers of appellate
                           review. Such review could, of course, delay not only the Debtor’s ability
                           to collect on a judgment, but also the Debtor’s more basic need to resolve
                           all of its creditors’ claims against it and require expenditure of valuable


                                                   22
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19    Page 31 of 75




                        (and finite) estate assets. See, e.g., In re Woodbridge Grp. of Cos., LLC,
                        592 B.R. 761, 774 (Bankr. D. Del. 2018) (finding factor favored approval
                        of settlement because “lengthy and expensive litigation on a variety of
                        fronts . . . would eat up the successful litigants’ ability to recover on their
                        claims”). Thus, the second Martin factor favors approving the Sponsor
                        Settlement.

                       Complexity of the litigation and the attendant expense, inconvenience,
                        and delay. The nature of the Potential Claims involves complex issues of
                        fact and law, some of which are described above and which would
                        present litigation challenges for the Debtor. The Potential Claims involve
                        facts and circumstances that run the gamut of WMC’s business and its
                        relationships with its affiliates over the course of four years and beyond.
                        The complexity of these facts is evidenced by the substantial volume of
                        documents and information that the Special Committee collected and
                        reviewed in connection with its investigation. Indeed, the Special
                        Committee collected almost 2,000,000 documents and nearly 100
                        transcripts of sworn testimony over the course of the investigation.
                        Notwithstanding the Special Committee’s prepetition investigation,
                        litigation on these issues would require extensive discovery and
                        significant pretrial proceedings, and a lengthy trial. This necessarily
                        would require significant expense to prosecute the Potential Claims.
                        However, the Debtor does not have the resources to pay these significant
                        litigation expenses. Also, as noted above, lengthy litigation would delay
                        any recoveries to the Debtor’s creditors, without any assurance of
                        eventual collection on the Potential Claims. See In re Woodbridge Grp.
                        of Cos., LLC, 592 B.R. at 774 (benefits of plan settlement “heavily
                        outweighs the lengthy and costly litigation that lies in wait if the
                        settlements are not approved”). Accordingly, the third Martin weighs in
                        favor of approving the Sponsor Settlement.

                       Paramount interest of creditors. The Sponsor Settlement serves the
                        paramount interests of creditors because, if approved, it will allow the
                        Debtor to fund recoveries for and resolve the TMI Claim and General
                        Unsecured Claims. Further, the Special Committee, with the assistance
                        of its advisors, negotiated the Sponsor Settlement at arm’s length with
                        GE, which involved numerous rounds of negotiations over the course of
                        several months. The Sponsor Settlement brings significant value into the
                        Debtor’s Estate without which the Debtor could not fund the Plan or
                        Distributions to creditors. This sum certain will come into the Estate on
                        the Effective Date, rather than the contingent and uncertain future
                        recovery that protracted litigation might provide. Accordingly, the fourth
                        Martin factor supports approval of the Sponsor Settlement.

               The Special Committee, on behalf of the Debtor, with the assistance of its legal
and financial advisors, has determined that the benefits of settling the Potential Claims outweighs


                                                 23
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169      Filed 08/02/19    Page 32 of 75




the benefits of litigating them, the outcome of which would be exceedingly uncertain, delayed,
and expensive. Absent a resolution of the Potential Claims, the Debtor would not have been able
to achieve the comprehensive resolution of the Claims against the Debtor through the Plan,
including the TMI Claim. Accordingly, the Debtor believes that the Sponsor Settlement is fair,
reasonable and in the best interests of the Debtor’s Estate.

                   3.   TMI Settlement

                 In full and final settlement and resolution of the TMI Claim, the TMI Settlement
contemplates that the Debtor or Post-Effective Date Debtor, as applicable, will pay the TMI
Settlement Amount to the TMI Trust in accordance with the payment instructions provided by
TMI. In the event that the TMI Effective Date occurs after the Effective Date, the Post-Effective
Date Debtor will hold the TMI Settlement Amount in a segregated account for the benefit of the
TMI Trust until it is paid to the TMI Trust accordance with the TMI Settlement or Article III.B.3
of the Plan. Pursuant to section 2.09(a) of the TMI Settlement, each party may terminate the
agreement if certain conditions do not occur or are not otherwise waived within the specified
time periods. In the event that the TMI Settlement is terminated pursuant to section 2.09 thereof,
then the Post-Effective Date Debtor nevertheless will pay to the TMI Trust, in accordance with
the payment instructions provided by TMI, the TMI Distribution Amount in Cash as soon as
reasonably practicable after termination of the TMI Settlement, but not prior to the Effective
Date. In consideration of the TMI Settlement Amount, the Separate Trustee, the TMI Trust, and
any persons claiming by, through, or on behalf of the trust, including, without limitation, all
certificateholders, as well as any and all agents or appointees acting on behalf of the trust, grant a
full, final, and complete release, waiver, and discharge of all of the Released Claims (as defined
in the TMI Settlement) to (i) the Debtor, (ii) any past or present Debtor Affiliate (as defined in
the TMI Settlement), and (iii) their respective past, present, or future employees, agents, officers,
directors, attorneys, managers, members, advisors, representatives, accountants, and auditors.
The provisions of the TMI Settlement, including the release provided therein, are binding on all
Persons (as defined in the TMI Settlement) claiming a beneficial interest in the TMI Trust,
including without limitation, the Trustee of the TMI Trust, all investors (as defined in the TMI
Settlement), and their successors in interest, assigns, and transferees. The TMI Settlement does
not constitute an admission by the Debtor of any liability on the TMI Claim.

                Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the
Plan incorporates and seeks the approval of the TMI Settlement. The Plan and the TMI
Settlement represent a full, final, integrated, complete, and good-faith compromise, settlement,
release, and resolution of, among other matters, disputes and potential litigation between the
Debtor and the Separate Trustee through the TMI Settlement. The TMI Settlement resolves
litigation that has been ongoing for nearly seven years and a proof of claim in the amount of
almost $1 billion. The Confirmation Order will constitute the Bankruptcy Court’s approval of
the TMI Settlement under Bankruptcy Rule 9019 and section 1123 of the Bankruptcy Code, as
well as a finding by the Bankruptcy Court that the TMI Settlement is in the best interests of the
Debtor and its Estate, and is fair, equitable, and reasonable. The TMI Settlement represents a
good faith compromise of the TMI Claim.

              The TMI Settlement satisfies the requirements of Bankruptcy Rule 9019, which
governs the approval of compromises and settlements, and should be approved. The standards

                                                 24
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19    Page 33 of 75




governing approval of settlements in bankruptcy are set forth in section III.I.2, supra, and
incorporated by reference here. Analysis of the Martin factors supports approval of the TMI
Settlement:

                      Probability of success in the litigation. The Separate Trustee’s litigation
                       position was that it established liability and damages in excess of
                       $980,000,000, and the Separate Trustee filed a proof of claim against the
                       Debtor in approximately that amount. The Debtor disputes liability and
                       damages, but after a three week bench trial, and extensive post-trial
                       briefing and argument, there is no assurance that a court would agree with
                       the Debtor’s position. Accordingly, the first Martin factor weighs in favor
                       of approving the TMI Settlement.

                      Difficulties associated with collection. The difficulties associated with
                       collection are not implicated in this situation because the Debtor was the
                       defendant in the TMI Litigation. Accordingly, this factor is neutral.

                      Complexity of the litigation and the attendant expense, inconvenience, and
                       delay. Entry into the TMI Settlement puts an end to further protracted,
                       complicated, and expensive litigation between TMI and the Debtor. The
                       TMI Litigation already has spanned nearly seven years and involved
                       extensive discovery, culminating in a three-week trial. Given that history,
                       any appeal in the TMI Litigation would likely be complex, time
                       consuming, and expensive. This would divert the Debtor’s resources from
                       resolving all of the claims against it and maximizing value for all of its
                       creditors. The TMI Settlement fixes the Debtor’s liability on the TMI
                       Claim, cutting off further litigation expenses. Therefore, the third Martin
                       factor supports approving the TMI Settlement.

                      Paramount interest of creditors. With the payment of the TMI Settlement
                       Amount, the TMI Settlement fully and finally resolves the TMI Claim and
                       the TMI Litigation. The Separate Trustee asserted damages in excess of
                       $980,000,000 in the TMI Litigation, which the Debtor is resolving for the
                       TMI Settlement Amount ($198,000,000).             This prevents incurring
                       significant potential liability for the Debtor, which likely would reduce
                       recoveries for other creditors. Further, the TMI Settlement prevents the
                       continued accrual of costs and fees attendant to the litigation, including the
                       substantial costs and fees associated with an appeal of any judgment. It
                       also enables Distributions to be made to other creditors without the need
                       for a sizable, and likely impractical, reserve for the TMI Claim.
                       Accordingly, the fourth Martin factor supports approval of the TMI
                       Settlement.

               The Debtor, with the assistance of its legal and financial advisors, has determined
that the benefits of settling the TMI Claim outweigh the benefits of continued litigation, which
would be complex, protracted, and expensive and the outcome of which would be uncertain.
Absent a resolution of the TMI Claim, the Debtor could potentially be subject to a significant

                                                25
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169     Filed 08/02/19   Page 34 of 75




adverse judgment, and further costs to contest such judgment in post-trial and appellate
proceedings. Accordingly, the Debtor believes that the settlement is fair, reasonable and in the
best interests of the Debtor’s estate.

                   4.   Sources for Distributions

               Distributions under the Plan to holders of the DIP Loan Claim, Administrative
Expense Claims, Professional Fee Claims, Priority Tax Claims, Other Priority Claims, Secured
Claims and the TMI Claim will be funded from the Post-Effective Date Debtor Assets (other
than the proceeds of the Exit Financing Collateral unless and until all obligations arising under
the Exit Financing have been indefeasibly paid in full) and distributed by the Post-Effective Date
Debtor. Substantially all of the Cash available for Distributions will be funded by GE under the
Sponsor Settlement. Prior to the Effective Date, the Debtor will draw down a sufficient amount
of the DIP Financing (but in any event not in an amount greater than $15 million) to allow the
Post-Effective Date Debtor to make Distributions (or reserve) for the estimated amount of unpaid
Allowed Administrative Expense Claims, Professional Fee Claims (including to fund the
Professional Fee Escrow Account), Priority Tax Claims, and Other Priority Claims, if any, and to
fund the anticipated Post-Effective Date Debtor Expenses and any other acts necessary to wind
down the Debtor and the Post-Effective Date Debtor. The Class 4 Distribution will be funded
from the Liquidating Trust Assets and distributed by the Liquidating Trustee to the Class 4
Beneficiaries. The obligations arising under the Exit Financing will be paid by the Post-
Effective Date Debtor solely from the proceeds of the Exit Financing Collateral.

                   5.   Exit Financing

                As additional consideration for the releases provided under the Plan, the Sponsor
has agreed to provide the Debtor with the Exit Financing. Confirmation of the Plan will be
deemed to constitute approval of the Exit Financing and the Exit Financing Documents
(including all transactions contemplated thereby and all actions to be taken, undertakings to be
made, and obligations to be incurred by the Debtor in connection therewith) and, subject to the
occurrence of the Effective Date, authorization for the Post-Effective Date Debtor to enter into
and perform its obligations under the Exit Financing Documents. The Exit Financing
Documents will be included in the Plan Supplement.

                 On the Effective Date, the Exit Financing Documents will constitute legal, valid,
binding, and authorized obligations of the Post-Effective Date Debtor enforceable in accordance
with their terms. The financial accommodations to be extended pursuant to the Exit Financing
Documents are being extended, and will be deemed to have been extended, in good faith, for
legitimate business purposes, are reasonable, will not be subject to avoidance, recharacterization,
or subordination (including equitable subordination) for any purposes whatsoever, and will not
constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the
Bankruptcy Code or any other applicable non-bankruptcy law. On the Effective Date, all of the
liens and security interests to be granted in accordance with the Exit Financing Documents on
the Exit Financing Collateral (a) will be legal, binding, and enforceable liens on, and security
interests in, the collateral granted thereunder in accordance with the terms of the Exit Financing
Documents, (b) will be deemed automatically attached and perfected on the Effective Date, and
(c) will not be subject to avoidance, recharacterization, or subordination (including equitable

                                                26
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169        Filed 08/02/19   Page 35 of 75




subordination) for any purposes whatsoever and will not constitute preferential transfers,
fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or any applicable
non-bankruptcy law. The Debtor, the Post-Effective Date Debtor, and the Sponsor are authorized
to make all filings and recordings, and to obtain all governmental approvals and consents
necessary to establish, attach, and perfect such liens and security interests under the provisions of
the applicable state, provincial, federal, or other law (whether domestic or foreign) that would be
applicable in the absence of the Plan and the Confirmation Order (it being understood that
perfection will occur automatically by virtue of the entry of the Confirmation Order, and any
such filings, recordings, approvals, and consents will not be required), and will thereafter
cooperate to make all other filings and recordings that otherwise would be necessary under
applicable law to give notice of such liens and security interests to third parties.

                   6.   The Liquidating Trust

                        a.     Formation of the Liquidating Trust

               On the Effective Date, the Liquidating Trust will be established pursuant to the
Liquidating Trust Agreement for the purpose of, inter alia, (a) administering the Liquidating
Trust Assets, (b) resolving all Class 4 Disputed Claims, (c) pursuing, to the extent it sees fit, the
Retained Causes of Action, and (d) making all Distributions to the Class 4 Beneficiaries. The
Liquidating Trust is intended to qualify as a liquidating trust pursuant to United States Treasury
Regulation Article 301.7701-4(d) and the sole purpose of the Liquidating Trust will be to
liquidate and distribute the Liquidating Trust Assets in accordance with United States Treasury
Regulation Section 301.7701-4(d), with no objective to continue or engage in the conduct of a
trade or business except to the extent reasonably necessary to and consistent with its liquidating
purpose.

                        b.     Appointment of the Liquidating Trustee

              On or prior to the Confirmation Date, the Debtor will appoint the Liquidating
Trustee. The identity of the Liquidating Trustee will be included in the Plan Supplement. The
Liquidating Trustee will serve in accordance with the Liquidating Trust Agreement and the Plan.

                        c.     Funding of the Liquidating Trust

                On the Effective Date, the Liquidating Trust Assets shall vest automatically in the
Liquidating Trust; provided, however, that any Excess Post-Effective Date Debtor Assets shall
not vest in the Liquidating Trust unless and until the Post-Effective Date Officer determines that
(a) the DIP Loan Claim, (b) all Allowed Administrative Expense Claims, Professional Fee
Claims, Priority Tax Claims, Secured Claims, and Other Priority Claims, (c) the TMI Claim, (d)
all obligations under the Exit Financing, and (e) all Post-Effective Date Debtor Expenses, have
been paid in full or fully reserved for. The Plan shall be considered a motion pursuant to
sections 105, 363, and 365 of the Bankruptcy Code for such relief, and the Confirmation Order
shall be considered an order granting such relief. The transfer of the Liquidating Trust Assets to
the Liquidating Trust shall be made for the benefit and on behalf of the Class 4 Beneficiaries.
For all federal income tax purposes, the transfer of the Liquidating Trust Assets to the
Liquidating Trust shall be treated as (1) a transfer of the Liquidating Trust Assets directly to the

                                                 27
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 36 of 75




Class 4 Beneficiaries (other than to the extent such Liquidating Trust Assets are allocable to
Disputed Claims), followed by (2) the transfer of such Liquidating Trust Assets by the Class 4
Beneficiaries to the Liquidating Trust in exchange for the beneficial interests in the Liquidating
Trust. The Class 4 Beneficiaries shall be treated as the grantors and owners of the Liquidating
Trust (other than the Liquidating Trust Assets as are allocable to Disputed Claims). The
Liquidating Trust Assets shall vest in the Liquidating Trustee solely in its capacity as such.
Upon the transfer of the Liquidating Trust Assets, the Liquidating Trust shall succeed to all of
the Debtor’s right, title, and interest in the Liquidating Trust Assets and the Debtor shall have no
further right or interest with respect to the Liquidating Trust Assets in the Liquidating Trust.

                       d.     Rights and Powers of the Liquidating Trustee

                The Liquidating Trustee will be deemed the Estate’s representative in accordance
with section 1123 of the Bankruptcy Code with respect to the Liquidating Trust Fund, the
Liquidating Trust Assets, the resolution of Disputed Class 4 – General Unsecured Claims, and
the Retained Causes of Action, and the Liquidating Trustee will have all the rights and powers
set forth in the Liquidating Trust Agreement, including the powers of a trustee under sections
704 and 1106 of the Bankruptcy Code and Bankruptcy Rule 2004, to (l) effect all actions and
execute all agreements, instruments and other documents necessary to implement the provisions
of the Plan as they relate to the Liquidating Trust, including the Liquidating Trust Assets, (2)
liquidate the Liquidating Trust Assets, (3) prosecute, settle, abandon or compromise the Retained
Causes of Action, (4) make Distributions to the Class 4 Beneficiaries, (5) establish and
administer any necessary reserves for Disputed Claims for Class 4 – General Unsecured Claims
that may be required, (6) subject to the terms of the Plan, object to the Disputed Class 4 –
General Unsecured Claims and prosecute, settle, compromise, withdraw or resolve any
objections thereto, and (7) employ and compensate professionals and other agents; provided,
however, that any such compensation will be made only out of the Liquidating Trust Assets, in
each case to the extent not inconsistent with the status of the Liquidating Trust as a liquidating
trust within the meaning of United States Treasury Regulation Section 301.7701-4(d) for federal
income tax purposes.

                       e.     Liquidating Trust Expenses

               The Liquidating Trust Expenses incurred on or after the Effective Date will be
paid out of the Liquidating Trust Assets in accordance with the Liquidating Trust Agreement,
without further order of the Bankruptcy Court.

                       f.     Retention of Professionals by Liquidating Trustee

                The Liquidating Trustee may retain and compensate attorneys and other
professionals to assist in its duties as Liquidating Trustee on such terms as the Liquidating
Trustee deems appropriate without the need for Bankruptcy Court approval. Without limiting
the foregoing, the Liquidating Trustee may retain any professional that represented parties in
interest in the Chapter 11 Case.




                                                28
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 37 of 75




                        g.     Periodic Reports to Be Filed by the Liquidating Trust

               The Liquidating Trustee may file periodic reports regarding the liquidation or
other administration of property comprising the Liquidating Trust, the Distributions made by it to
the Class 4 Beneficiaries and other matters required to be included in the report in accordance
with the Liquidating Trust Agreement. In addition, the Liquidating Trustee will file tax returns
for the Liquidating Trust treating the Liquidating Trust (other than the Liquidating Trust Assets
allocable to Disputed Claims) as a grantor trust pursuant to United States Treasury Regulation
Section 1.671-4(a).

                   7.   Directors, Officers, Managers, Members, and Authorized Persons of the
         Debtor

                On the Effective Date, the authority, power and incumbency of the persons then
acting as directors, officers, managers, members and other authorized persons of the Debtor will
be terminated and such persons will be deemed to have resigned.

                   8.   The Post-Effective Date Debtor

                        a.     Appointment of the Post-Effective Date Officer

                On the Effective Date, the Post-Effective Date Officer will be appointed as the
sole director, officer, manager, member and authorized Person of the Post-Effective Date Debtor
pursuant to the terms of the Post-Effective Date Debtor Organizational Documents. The identity
of the Post-Effective Date Officer will be included in the Plan Supplement. The Post-Effective
Date Officer will serve in accordance with the Post-Effective Date Debtor Organizational
Documents and the Plan.

                        b.     Vesting of the Post-Effective Date Debtor Assets

                On the Effective Date, the Post-Effective Date Debtor Assets will vest
automatically in the Post-Effective Date Debtor. The Plan will be considered a motion pursuant
to sections 105, 363 and 365 of the Bankruptcy Code for that relief, and the Confirmation Order
will be considered an order granting that relief. The transfer of the Post-Effective Date Debtor
Assets to the Post-Effective Date Debtor will be made for the purpose of liquidating and
collecting the proceeds of the Post-Effective Date Debtor Assets for the payment and satisfaction
of the Post-Effective Date Debtor Expenses, Administrative Expense Claims, Professional Fee
Claims, Priority Tax Claims, Secured Claims, Other Priority Claims, the TMI Claim, the Exit
Financing, and the DIP Claim, all as more fully set forth in the Plan.

                        c.     Rights and Powers of the Post-Effective Date Debtor

              The Post-Effective Date Debtor will be deemed the Estate’s representative in
accordance with section 1123 of the Bankruptcy Code with respect to the Post-Effective Date
Debtor Assets and the resolution of Disputed Claims (other than Class 4 – General Unsecured
Claims) and will have all the rights and powers set forth in the Post-Effective Date Debtor
Organizational Documents and the Plan, including, without limitation, the powers of a trustee


                                                29
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 38 of 75




under sections 704 and 1106 of the Bankruptcy Code and Bankruptcy Rule 2004, and the right to
(1) effect all actions and execute all agreements, instruments and other documents necessary to
implement the provisions of the Plan, (2) liquidate the Post-Effective Date Debtor Assets, (3)
liquidate the Exit Financing Collateral and indefeasibly pay all obligations of the Exit Financing
from the proceeds thereof, (4) establish and administer any necessary reserves for Disputed
Claims that may be required (other than with respect to reserves for Disputed Class 4 – General
Unsecured Claims), (5) object to the Disputed Claims (other than Disputed Class 4 – General
Unsecured Claims) and prosecute, settle, compromise, withdraw or resolve any objections
thereto, (6) employ and compensate professionals and other agents from the Post-Effective Date
Debtor Assets, (7) transfer any Excess Post-Effective Date Debtor Assets to the Liquidating
Trust, and (8) any other acts necessary to wind down the Debtor and Post-Effective Date Debtor.

                        d.    Post-Effective Date Debtor Expenses

               The Post-Effective Date Debtor Expenses will be funded from the proceeds of the
Post-Effective Date Debtor Assets.

                        e.    Dissolution of the Post-Effective Date Debtor

                Following (a) the liquidation and collection of the Post-Effective Date Debtor
Assets, (b) the payment and satisfaction of the Exit Financing or the assignment of the Exit
Financing Collateral to the Exit Lender, (c) the payment and satisfaction of the Post-Effective
Date Debtor Expenses, (d) the Distributions authorized under the Plan to holders of Allowed
Claims (other than Class 4 – General Unsecured Claims), (e) the transfer of any Excess Post-
Effective Date Debtor Assets to the Liquidating Trust, and (f) the completion of all other actions
necessary and appropriate under applicable law to wind-up the affairs of the Post-Effective Date
Debtor, the Post-Effective Date Officer, on behalf of the Post-Effective Date Debtor, is
authorized to and will (x) complete and file the Post-Effective Date Debtor’s final federal, state
and local tax returns and (y) file the Post-Effective Date Debtor’s certificate of dissolution,
cancellation, termination or such similar document, together with all other necessary documents,
to effect the Post-Effective Date Debtor’s dissolution and/or termination of its existence under
the applicable laws of Delaware. The filing of the Debtor’s certificate of dissolution,
cancellation, termination or such similar document will be authorized and approved in all
respects without further action under applicable law, regulation, order or rule, including, without
limitation, any action by the stockholders, members or the board of directors of the Post-
Effective Date Debtor.

                   9.   Books and Records of the Debtor

                On the Effective Date, the Debtor will be deemed to, and will take all necessary
steps to, assign, transfer and distribute to (1) the Post-Effective Date Debtor the Post-Effective
Date Debtor Assets, including all of the Debtor’s books and records other than any books and
records relating solely and directly to the Liquidating Trust Assets and Class 4 – General
Unsecured Claims, and (2) the Liquidating Trust the Liquidating Trust Assets, including all of
the Debtor’s books and records relating solely and directly to the Liquidating Trust Assets and
Class 4 – General Unsecured Claims.


                                                30
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169       Filed 08/02/19   Page 39 of 75




                   10.   Preservation of Privileges of the Estate and Debtor

                 The Post-Effective Date Debtor will be the successor to all of the privileges of the
Estate and the Debtor, including, but not limited to, the attorney/client privilege and any
common interest privilege; provided, however, that the Liquidating Trustee will be the successor
to all of the privileges of the Estate and the Debtor relating to the Retained Causes of Action and
Disputed Class 4 – General Unsecured Claims.

                   11.   Operations of the Debtor Between the Confirmation Date and the
                         Effective Date

              The Debtor will continue to operate as a Debtor in Possession during the period
from the Confirmation Date through and until the Effective Date.

                   12.   Establishment of the Administrative Bar Date

               The Plan establishes the Administrative Bar Date, which will be thirty days after
service of the notice of the Effective Date. Except as otherwise provided in the Plan or the
Confirmation Order, on or before 5:00 p.m. (Eastern Time) on the Administrative Bar Date, each
holder of an Administrative Expense Claim (to the extent such holder has not previously been
paid) must File with the Bankruptcy Court a request for payment of such Administrative Expense
Claim.

              Any holder of an Administrative Expense Claim that is required to File a request
for payment of such Administrative Expense Claim that does not File such request with the
Bankruptcy Court by the Administrative Bar Date, will be forever barred, estopped, and enjoined
from asserting such Administrative Expense Claim against the Debtor, the Estate, the
Liquidating Trust, the Post-Effective Date Debtor, and any of their assets and properties and such
Administrative Expense Claim will be deemed waived and released as of the Effective Date.

                   13.   Term of Injunctions or Stays

              Unless otherwise provided, all injunctions or stays provided for in the Chapter 11
Cases pursuant to sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on
the Confirmation Date will remain in full force and effect until the Chapter 11 Case is closed.

                   14.   Cancellation of Equity Interests

                 On the Effective Date, except to the extent otherwise provided herein, all notes,
stock, instruments, certificates, and other documents evidencing the Equity Interests will be
deemed automatically cancelled and will be of no further force, whether surrendered for
cancellation or otherwise, and the obligations of the Debtor thereunder or in any way related
thereto, including any obligation of the Debtor to pay any type of taxes on account of the Equity
Interests, will be discharged.




                                                  31
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169          Filed 08/02/19   Page 40 of 75




         J.        Provisions Governing Distributions Under the Plan

                   1.    Initial Distribution Date

               On the Initial Distribution Date or as soon thereafter as is reasonably practicable,
the Liquidating Trustee will make, or will make adequate reserves for, the Distributions required
to be made by it to holders of Class 4 – General Unsecured Claims under the Plan. For the
avoidance of doubt, the Post-Effective Date Debtor will make Distributions to the holders of
Allowed Claims (other than Class 4 – General Unsecured Claims) at the times and in the manner
specified in Article VI of the Plan.

                   2.    Disputed Claims Reserves

                          a.    Establishment of Disputed Claims Reserves

                On the Effective Date or as soon thereafter as practicable, the Liquidating Trustee,
as Disbursing Agent for Class 4 – General Unsecured Claims, shall establish the Disputed
Claims Reserve for Class 4 – General Unsecured Claims, and the Post-Effective Date Debtor, as
Disbursing Agent for Administrative Expense Claims, Priority Tax Claims, Other Priority
Claims, and Secured Claims, may establish a Disputed Claims Reserve for all Disputed
Administrative Expense Claims, Priority Tax Claims, Other Priority Claims, and Secured
Claims. To the extent a Disputed Claims Reserve is established, the applicable Disbursing Agent
shall reserve in Cash or other property, for Distribution on account of each Disputed Claim, the
amount of the Distribution that such Disputed Claim would be entitled to receive under the Plan
if it were to become an Allowed Claim (or such lesser amount as may be determined by the
applicable Disbursing Agent and the holder of such Disputed Claim or by the Bankruptcy Court
in accordance with Article VII of the Plan).

                          b.    Maintenance of Disputed Claims Reserves

                The Disbursing Agents will hold the property in their respective Disputed Claims
Reserves in trust for the benefit of the holders of such Disputed Claims ultimately determined to
be Allowed. The Disputed Claims Reserves will be terminated by the Disbursing Agents when
all Distributions and other dispositions of Cash or other property required to be made hereunder
to each respective class of Claims have been made in accordance with the terms of the Plan.
Upon termination of a Disputed Claims Reserve, all Cash or other property held in the Disputed
Claims Reserve will revest in and become the property of the Post-Effective Date Debtor or the
Liquidating Trust, as applicable, to be Distributed or otherwise treated in accordance with the
terms of the Plan.

                          c.    Federal Income Tax Treatment of Class 4 Disputed Claims
          Reserve

              Subject to definitive guidance from the Internal Revenue Service or a court of
competent jurisdiction to the contrary, the Liquidating Trustee may either (1) timely elect to treat
any Liquidating Trust Assets allocable to Disputed Claims as a “disputed ownership fund”
governed by United States Treasury Regulation section 1.468B-9 or (2) treat such Liquidating


                                                     32
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 41 of 75




Trust Assets as a “complex trust”. All parties (including, without limitation, the Liquidating
Trustee and the Class 4 Beneficiaries) will report consistently with the foregoing for federal,
state, and local income tax purposes.

                   3.   Subsequent Distributions

               Any Distribution that is held in a Disputed Claims Reserve pursuant to Article
VI.B of the Plan will be paid on the first Subsequent Distribution Date after such Claim is
Allowed (with respect to Class 4 – General Unsecured Claims) or in accordance with the Plan
(with respect to Administrative Expense Claims, Priority Tax Claims, Secured Claims or Other
Priority Claims). Except as set forth in the Plan, no interest will accrue or be paid on the unpaid
amount of any Distribution paid in accordance with Article VI.C of the Plan

              The Liquidating Trustee shall, in its discretion, make additional Distributions to
holders of Class 4 – General Unsecured Claims from time to time as a result of additional
amounts becoming available due to disallowance of Disputed Claims and/or additional assets
becoming part of the Liquidating Trust Fund; provided, however, in connection with any
Distribution made on a Subsequent Distribution Date, the Liquidating Trust may retain an
amount of net proceeds or net income reasonably necessary to maintain the value of the
Liquidating Trust Assets or to meet Liquidating Trust Expenses.

                   4.   Record Date for Distributions

               Except as otherwise provided in a Final Order of the Bankruptcy Court, the
transferees of Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the
Record Date, which will be the Confirmation Date, will be treated as the holders of those Claims
for all purposes, notwithstanding that any period provided by Bankruptcy Rule 3001 for
objecting to the transfer might not have expired by the Record Date. The Post-Effective Date
Debtor or the Liquidating Trust, as applicable, will have no obligation to recognize any transfer
of any Claim occurring after the Record Date. In making any Distribution with respect to any
Claim, the Post-Effective Date Debtor or the Liquidating Trust, as applicable, will be entitled to
recognize and deal with, for all purposes hereunder, only those holders of record as of the close
of business on the Record Date.

                   5.   Delivery of Distributions

                        a.     General Provisions; Undeliverable Distributions

                Subject to Bankruptcy Rule 9010 and except as otherwise provided herein,
Distributions to the holders of Allowed Claims will be made by the Disbursing Agent to (a) the
address of each holder as set forth in the Schedules, unless superseded by the address set forth on
a proof of claim Filed by such holder or (b) the last known address of such holder if no proof of
claim is Filed or if the Debtor has been notified in writing of a change of address. If any
Distribution is returned as undeliverable, then the Disbursing Agent may, in its discretion, make
reasonable efforts to determine the current address of the holder of the Claim with respect to
which the Distribution was undeliverable, but no Distribution to any such holder will be made
unless and until the Disbursing Agent has determined the then-current address of such holder, at

                                                33
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 42 of 75




which time, or as soon as practicable thereafter, the Distribution to such holder will be made to
the holder without interest. Amounts in respect of any undeliverable Distributions made by the
Post-Effective Date Debtor or the Liquidating Trust, as applicable, will be returned to, and held
in trust by, the Post-Effective Date Debtor or the Liquidating Trust, as applicable, until the
Distributions are claimed or are deemed to be unclaimed property as set forth in Article VI.E.3 of
the Plan. The Post-Effective Date Debtor or the Liquidating Trust, as applicable, will have the
discretion to determine how to make Distributions in the most efficient and cost-effective
manner possible; provided, however, that the Liquidating Trust’s or the Post-Effective Date
Debtor’s discretion may not be exercised in a manner inconsistent with any express requirements
of the Plan, the Liquidating Trust Agreement, and/or the Post-Effective Date Debtor
Organizational Documents, as applicable.

                      b.      Minimum Distributions

                Notwithstanding anything herein to the contrary, if a Distribution to be made to a
holder of an Allowed Claim on the Initial Distribution Date or any Subsequent Distribution Date
would be $125 or less, no such Distribution will be made to that holder unless a request therefor
is made in writing to the Post-Effective Date Debtor or the Liquidating Trustee, as applicable;
provided, however, that if any Distribution is not made pursuant to Article VI of the Plan, it will
be added to any subsequent Distribution to be made on behalf of the holder’s Allowed Class 4
General Unsecured Claim. If the amount of any final Distribution to any holder of an Allowed
Class 4 General Unsecured Claim would be $50 or less, then such Distribution will be made
available for distribution to all holders of Allowed Class 4 General Unsecured Claims receiving
final Distributions of at least $50.

                      c.      Unclaimed Property

                Except with respect to property not distributed because it is being held in a
Disputed Claims Reserve, Distributions that are not claimed by the expiration of six (6) months
from the date of the relevant Distribution will be deemed to be unclaimed property under section
347(b) of the Bankruptcy Code and will vest or revest in the Post-Effective Date Debtor or the
Liquidating Trust, as applicable, and the Claims with respect to which those Distributions were
made will be automatically cancelled. After the expiration of that six month period, the claim of
any Person to those Distributions will be discharged and forever barred. Nothing contained in
the Plan will require the Post-Effective Date Debtor or the Liquidating Trust to attempt to locate
any holder of an Allowed Claim. All funds or other property that vest or revest in the Post-
Effective Date Debtor or the Liquidating Trust, as applicable, pursuant to Article VI.D of the
Plan will be used to pay the Liquidating Trust Expenses or the Post-Effective Date Debtor
Expenses, as applicable. To the extent any funds or property that vest or revest in the
Liquidating Trust are remaining after payment or reserve in full of all such fees and expenses,
such amounts will be distributed on a Pro Rata basis to holders of Allowed Class 4 – General
Unsecured Claims. To the extent any funds or property that vest or revest in the Post-Effective
Date Debtor are remaining after payment or reserve in full of (x) all Post-Effective Date Debtor
Expenses, the DIP Claim and the Exit Financing, and (y) all Allowed Administrative Expense
Claims, Professional Fee Claims, Priority Tax Claims, Secured Claims and Other Priority
Claims, such amounts shall be paid to the Liquidating Trust and constitute Excess Post-Effective
Date Debtor Assets. In the event the Liquidating Trustee holds Liquidating Trust Assets after all

                                                34
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 43 of 75




Liquidating Trust Expenses and Distributions have been made, such remaining Liquidating Trust
Assets will be liquidated to Cash and distributed to a charitable organization of the Liquidating
Trustee’s choice, assuming such distribution is economically feasible. Neither unclaimed
property, any Post-Effective Date Debtor Assets nor Liquidating Trust Assets will escheat to any
federal, state or local government or other Person.

                   6.   Time Bar to Cash Payments by Check

                Checks issued by the Post-Effective Date Debtor or the Liquidating Trust on
account of Allowed Claims will be null and void if not negotiated within ninety (90) days after
the date of issuance thereof. Requests for the reissuance of any check that becomes null and void
pursuant to Article VI.G of the Plan must be made directly to the Post-Effective Date Debtor or
the Liquidating Trust, as applicable, by the holder of the Allowed Claim to whom the check was
originally issued. Any Claim in respect of such voided check must be made in writing on or
before the later of six (6) months from the Effective Date or ninety days after the date of issuance
thereof. After that date, all Claims in respect of void checks will be forever barred and the
proceeds of those checks will revest in and become the property of the Post-Effective Date
Debtor or the Liquidating Trust, as applicable, as unclaimed property in accordance with section
347(b) of the Bankruptcy Code and be distributed as provided in Article VI.E.3 of the Plan.

                   7.   Limitations on Funding of Disputed Claims Reserves

              Except as expressly set forth in the Plan, neither the Debtor, the Post-Effective
Date Debtor, nor the Liquidating Trustee will have any duty to fund a Disputed Claims Reserve.

                   8.   Compliance with Tax Requirements

               In connection with making Distributions under the Plan, to the extent applicable,
the Post-Effective Date Debtor or the Liquidating Trustee, as applicable, will comply with all tax
withholding and reporting requirements imposed on it by any Governmental Unit, and all
Distributions pursuant to the Plan will be subject to such withholding and reporting
requirements. The Post-Effective Date Debtor or the Liquidating Trustee, as applicable, may
withhold the entire Distribution due to any holder of an Allowed Claim until such time as such
holder provides the necessary information to comply with any withholding requirements of any
Governmental Unit. Any property so withheld will then be paid by the Post-Effective Date
Debtor or the Liquidating Trustee, as applicable, to the appropriate authority. If the holder of an
Allowed Claim fails to provide the information necessary to comply with any withholding
requirements of any Governmental Unit within six months from the date of first notification to
the holder of the need for such information or for the Cash necessary to comply with any
applicable withholding requirements, then such holder’s Distribution will be treated as an
undeliverable Distribution in accordance with Article V.E.1 of the Plan.

                   9.   No Payments of Fractional Dollars

                Notwithstanding any other provision of the Plan to the contrary, no payment of
fractional dollars will be made pursuant to the Plan. Whenever any payment of a fraction of a



                                                35
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169       Filed 08/02/19   Page 44 of 75




dollar under the Plan would otherwise be required, the actual Distribution made will reflect a
rounding down of that fraction to the nearest whole dollar.

                   10.   Post-Petition Interest on Claims

                Except as specifically provided for in the Plan or the Confirmation Order, interest
will not accrue on Claims and no holder of a Claim will be entitled to interest accruing on or
after the Commencement Date on any Claim. Except as expressly provided herein or in a Final
Order of the Bankruptcy Court, no prepetition Claim will be Allowed to the extent that it is for
post-petition interest or other similar charges.

                   11.   No Distribution in Excess of Allowed Amount of Claim

               Notwithstanding anything to the contrary contained in the Plan, no holder of an
Allowed Claim will receive in respect of that Claim any Distribution in excess of the Allowed
amount of that Claim.

                   12.   Setoff and Recoupment

                The Post-Effective Date Debtor or the Liquidating Trust, as applicable, may, but
will not be required to, setoff against, or recoup from, any Claim and the Distributions to be
made pursuant to the Plan in respect thereof, any claims or defenses of any nature whatsoever
that any of the Debtor, the Estate, the Post-Effective Date Debtor, or the Liquidating Trust might
have against the holder of such Claim, but neither the failure to do so nor the allowance of any
Claim under the Plan will constitute a waiver or release by the Debtor, the Estate, the Post-
Effective Date Debtor, or the Liquidating Trust of any right of setoff or recoupment that any of
them may have against the holder of any Claim.

         K.        Procedures for Resolving and Treating Disputed Claims

                   1.    No Distribution Pending Allowance

              Notwithstanding any other provision of the Plan, the Post-Effective Date Debtor
or the Liquidating Trustee, as applicable, will not Distribute any Cash or other property on
account of any Disputed Claim unless and until such Claim becomes Allowed.

                   2.    Resolution of Disputed Claims

               Unless otherwise ordered by the Bankruptcy Court after notice and a hearing, as
between the Liquidating Trustee and the Post-Effective Date Debtor, the Liquidating Trustee will
have the exclusive right to make, File, prosecute, settle, compromise, withdraw or resolve in any
manner approved by the Bankruptcy Court, objections to Class 4 – General Unsecured Claims
and the Post-Effective Date Debtor will have the exclusive right to make, File, prosecute, settle,
compromise, withdraw or resolve in any manner approved by the Bankruptcy Court, objections
to all other Claims. The costs of pursuing the objections to Claims will be borne by the Post-
Effective Date Debtor or the Liquidating Trust, as applicable. From and after the Effective Date,
all objections with respect to Disputed Claims will be litigated to a Final Order except to the
extent the Post-Effective Date Debtor or the Liquidating Trustee elects to withdraw any such

                                                  36
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169        Filed 08/02/19   Page 45 of 75




objection, or reaches an agreement with the claimant to compromise, settle or otherwise resolve
any such objection, in which event they may settle, compromise or otherwise resolve any
Disputed Claim without approval of the Bankruptcy Court. For the avoidance of doubt, the
Liquidating Trustee and Post-Effective Date Debtor, as applicable, may compromise, settle, or
otherwise resolve any Disputed Claim without Filing an objection to that Disputed Claim and
without supervision or approval of the Bankruptcy Court.

                   3.   Estimation of Claims

               At any time, (1) prior to the Effective Date, the Debtor, and (2) subsequent to the
Effective Date, the Post-Effective Date Debtor or the Liquidating Trustee, as applicable, may
request that the Bankruptcy Court estimate any Claim to the extent permitted by section 502(c)
of the Bankruptcy Code.

                   4.   Disallowance of Claims

                Any Claims held by Entities from which property is recoverable under section
542, 543, 550 or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under
section 522(f), 522(h), 544, 545, 547, 548, 549 or 724(a) of the Bankruptcy Code, provided that
such Cause of Action is a Retained Cause of Action, will be deemed disallowed pursuant to
section 502(d) of the Bankruptcy Code, and holders of such Claims may not receive any
Distributions on account of such Claims until such time as the Causes of Action against that
Person have been settled or a Bankruptcy Court order with respect thereto has been entered and
all sums due, if any, to the Debtor by that Person have been turned over or paid to the Debtor, the
Post-Effective Date Debtor or the Liquidating Trust, as applicable.

                   5.   Adjustment to Claims Without Objection

               Any Claim or Equity Interest that has been paid or satisfied, or any Claim or
Equity Interest that has been amended or superseded, may be marked as satisfied, adjusted or
expunged on the Claims Register by the Noticing Agent at the direction of the Debtor, the Post-
Effective Date Debtor, or the Liquidating Trust, as applicable, without a Claims objection having
to be Filed and without any further notice to or action, order or approval of the Bankruptcy
Court.

                   6.   Amendments to Claims or Equity Interests

                After the Confirmation Date, a Claim or Equity Interest may not be amended
without the authorization of the Bankruptcy Court and, even with such Bankruptcy Court
authorization, may be amended by the holder of such Claim or Equity Interest solely to decrease,
but not to increase, unless otherwise provided by the Bankruptcy Court, the amount, number or
priority of such Claim or Equity Interest.

         EXCEPT AS PROVIDED IN THE PLAN OR OTHERWISE AGREED,
ANY AND ALL HOLDERS OF PROOFS OF CLAIM FILED AFTER THE GENERAL
BAR DATE OR GOVERNMENTAL BAR DATE, AS APPLICABLE, SHALL NOT BE
TREATED AS CREDITORS FOR PURPOSES OF VOTING AND DISTRIBUTION


                                                 37
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169      Filed 08/02/19   Page 46 of 75




PURSUANT TO BANKRUPTCY RULE 3003(c)(2) AND PURSUANT TO THE
GENERAL BAR DATE ORDER.

         L.        Treatment of Executory Contracts

                   1.    Rejection of Executory Contracts

                        a.      Subject to Article VIII.C of the Plan, on the Effective Date, except
to the extent that the Debtor either previously has assumed, assumed and assigned or rejected an
Executory Contract by an order of the Bankruptcy Court or has filed a motion to assume or
assume and assign an Executory Contract prior to the Effective Date, each Executory Contract
entered into by the Debtor prior to the Commencement Date that has not previously expired or
terminated pursuant to its own terms will be rejected pursuant to section 365 of the Bankruptcy
Code. Each such contract and lease will be rejected only to the extent that any such contract or
lease constitutes an Executory Contract. The entry of the Confirmation Order by the Bankruptcy
Court will constitute approval of any such rejections pursuant to sections 365(a) and 1123 of the
Bankruptcy Code and a finding that the rejection thereof is in the best interest of the Debtor, its
Estate and all parties in interest in the Chapter 11 Case.

                       b.      Notwithstanding anything contained in the Plan to the contrary, in
the event of a dispute as to whether a contract is executory or a lease is unexpired, the rights of
the Debtor, the Post-Effective Date Debtor, or the Liquidating Trustee, as applicable, to move to
assume or reject such contract or lease will be extended until the date that is thirty days after
entry of a Final Order by the Bankruptcy Court determining that the contract is executory or the
lease is unexpired. The deemed rejection provided for in Article VIII.A.1 of the Plan will not
apply to any such contract or lease, and any such contract or lease will be assumed or rejected
only upon motion of the Debtor following the Bankruptcy Court’s determination that the contract
is executory or the lease is unexpired.

                   2.    Rejection Damages Claims

                In the event that the rejection of an Executory Contract pursuant to Article VII.A
of the Plan results in damages to the other party or parties to such contract or lease, any Claim
for such damages, if not previously evidenced by a timely filed proof of claim, will be forever
barred and will not be enforceable against the Debtor, its Estate, the Post-Effective Date Debtor,
the Liquidating Trustee, or the Liquidating Trust or their respective successors and assigns,
assets and properties, unless a proof of claim is filed with the Bankruptcy Court and served upon
the Debtor, the Post-Effective Date Debtor, the Liquidating Trustee, or the Liquidating Trust, as
applicable, no later than thirty days after service of notice of the Effective Date. All such Claims
will be subject to the permanent injunction set forth in Article X.D of the Plan. Unless otherwise
ordered by the Bankruptcy Court, all such Claims that are timely filed as provided herein will be
treated as Class 4 General Unsecured Claims under the Plan and will be subject to the provisions
of Article III of the Plan.




                                                38
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169       Filed 08/02/19   Page 47 of 75




                   3.     Insurance Policies

               Nothing in the Plan, the Confirmation Order, the Post-Effective Date Debtor
Organizational Documents, or the Liquidating Trust Agreement alters the rights and obligations
of the Debtor (and its Estate) and the Debtor’s insurers (and third-party claims administrators)
under the Debtor’s insurance policies or modifies the coverage or benefits provided thereunder
or the terms or conditions thereof or diminishes or impairs the enforceability of the Debtor’s
insurance policies.

                   4.     Prepetition Settlement Agreements

             Notwithstanding the foregoing or anything in Article VIII of the Plan, nothing in
the Plan abrogates the obligations of the non-debtor parties to the Prepetition Settlement
Agreements to make payment of any amounts due to the Debtor under the Prepetition Settlement
Agreements.

         M.        Conditions Precedent to Effective Date of the Plan

                   The following are conditions precedent to the Effective Date that must be satisfied
or waived:

                          a.      The Confirmation Order has become a Final Order.

                          b.      The Confirmation Order shall be in full force and effect.

                     c.    GEC shall have confirmed, in writing, that it is prepared to fund
the Sponsor Settlement Amount immediately upon the occurrence of the Effective Date.

                       d.    The Sponsor shall have confirmed, in writing, that it is prepared to
provide the Exit Financing immediately upon the occurrence of the Effective Date.

                Notwithstanding the foregoing, the conditions precedent to the Effective Date set
forth in Article IX.A of the Plan, other than paragraph 2 thereof, may be waived, in whole or in
part, by the Debtor with the consent of GEC and the Sponsor. Any such waiver may be effected
at any time, without notice, without leave or order of the Bankruptcy Court, and without any
formal action other than proceeding to consummate the Plan. Any actions required to be taken
on the Effective Date shall take place and shall be deemed to have occurred simultaneously, and
no such action shall be deemed to have occurred prior to the taking of any other such action.

         N.        Establishing the Effective Date

              The calendar date to serve as the Effective Date will be a Business Day on or
promptly following the satisfaction or waiver of all conditions to the Effective Date, on which no
stay of the Confirmation Order is in effect, which date will be selected by the Debtor. On or
within two Business Days after the Effective Date, the Debtor will file and serve a notice of
occurrence of the Effective Date. Such notice will include, among other things, the
Administrative Bar Date, the Professional Fee Claims Bar Date and the deadline to file proofs of


                                                   39
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 48 of 75




Claim relating to damages from the rejection of any Executory Contract pursuant to the terms of
the Plan.

         O.        Release, Injunction, and Related Provisions

                   1.    Compromise and Settlement

                Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and
in consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan will constitute a good faith compromise of all Claims and Equity Interests.
The entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of the
compromise and settlement of all Claims and Equity Interests, as well as a finding by the
Bankruptcy Court that such compromise and settlement is fair, equitable, reasonable, and in the
best interests of the Debtor, the Estate, and holders of Claims and Equity Interests.

                   2.    Releases by the Debtor; Covenant Not to Sue

                 a.   NOTWITHSTANDING ANYTHING CONTAINED IN THE
PLAN TO THE CONTRARY, EFFECTIVE AS OF THE EFFECTIVE DATE, FOR
GOOD AND VALUABLE CONSIDERATION, THE ADEQUACY OF WHICH IS
HEREBY CONFIRMED, THE DEBTOR FOREVER RELEASES, WAIVES AND
DISCHARGES THE RELEASED PARTIES OF AND FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, OBLIGATIONS, INTERESTS, SUITS, DEMANDS, DAMAGES,
RIGHTS, LOSSES, REMEDIES, AND LIABILITIES WHATSOEVER WHETHER
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, LIQUIDATED OR
UNLIQUIDATED, CONTINGENT OR FIXED, EXISTING OR HEREINAFTER
ARISING, IN LAW, AT EQUITY, TORT, CONTRACT, OR OTHERWISE, INCLUDING
ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE
DEBTOR OR ITS ESTATE, THAT SUCH PERSON WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED
ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN
PART, (I) THE DEBTOR, ITS OPERATIONS, ITS PROPERTY, OR THE BUSINESS
OR CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTOR AND ANY
RELEASED PARTY, (II) THE POTENTIAL CLAIMS, (III) THE SUBJECT MATTER
OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR
INTEREST THAT IS TREATED IN THE PLAN, (IV) THE DEBTOR’S IN- OR OUT-
OF-COURT     RESTRUCTURING     EFFORTS,   (V)   ANY   INTERCOMPANY
TRANSACTIONS, (VI) THE DEBTOR’S FILING OF THE CHAPTER 11 CASE, (VII)
THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, FILING,
OR CONSUMMATION OF (A) THE CHAPTER 11 CASE, (B) THE DISCLOSURE
STATEMENT, (C) THE DIP CREDIT AGREEMENT, (D) THE TMI SETTLEMENT, (E)
THE SPONSOR SETTLEMENT, (F) THE PLAN, (G) THE EXIT FINANCING, (H) THE
PLAN SUPPLEMENT, OR (I) ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT, INSTRUMENT, OR OTHER
DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH THE
DISCLOSURE STATEMENT, THE DIP CREDIT AGREEMENT, THE TMI
SETTLEMENT, THE SPONSOR SETTLEMENT, OR THE PLAN, THE FILING OF

                                                 40
RLF1 21809021v.1
               Case 19-10879-CSS      Doc 169       Filed 08/02/19   Page 49 of 75




THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE
PLAN, THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER
RELATED AGREEMENT, OR (VIII) ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE.

               b.   ON THE EFFECTIVE DATE AND TO THE FULLEST
EXTENT AUTHORIZED BY APPLICABLE LAW, THE DEBTOR, ON BEHALF OF
ITSELF AND ITS ESTATE, THE POST-EFFECTIVE DATE DEBTOR, THE
LIQUIDATING TRUSTEE, AND THE LIQUIDATING TRUST SHALL COVENANT
AND AGREE NOT TO SUE AND SHALL FORBEAR FROM INSTITUTING OR
PROSECUTING ANY CAUSE OF ACTION OR PROCEEDING OF ANY KIND,
NATURE, OR CHARACTER, AT LAW OR IN EQUITY, AGAINST ANY OF THE
RELEASED PARTIES ON ACCOUNT OF, IN CONNECTION WITH, OR IN ANY WAY
RELATED TO THE POTENTIAL CLAIMS, EXCEPT THAT THE DEBTOR WILL BE
ENTITLED TO TAKE ALL APPROPRIATE STEPS, INCLUDING INSTITUTING
PROCEEDINGS, TO ENFORCE THE PLAN AND THE SPONSOR SETTLEMENT.

                c.   ENTRY OF THE CONFIRMATION ORDER SHALL
CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL OF THE RELEASES AND
COVENANT NOT TO SUE SET FORTH IN ARTICLE X.A OF THE PLAN PURSUANT
TO BANKRUPTCY RULE 9019 AND ITS FINDING THAT THEY ARE: (A) IN
EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION, REPRESENTING A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS AND CAUSES
OF ACTION THEREBY RELEASED; (B) IN THE BEST INTERESTS OF THE
DEBTOR AND ALL HOLDERS OF CLAIMS; (C) FAIR, EQUITABLE AND
REASONABLE; (D) APPROVED AFTER DUE NOTICE AND OPPORTUNITY FOR
HEARING; AND (E) A BAR TO ALL OF THE DEBTOR, THE POST-EFFECTIVE
DATE DEBTOR, THE LIQUIDATING TRUSTEE, AND THE LIQUIDATING TRUST
FROM ASSERTING ANY CLAIM OR CAUSE OF ACTION, INCLUDING THE
POTENTIAL CLAIMS, RELEASED PURSUANT TO THE RELEASES OR AGREED
NOT TO PURSUE PURSUANT TO THE COVENANT NOT TO SUE SET FORTH IN
ARTICLE X.A OF THE PLAN.

               In accordance with section 1123(b)(3)(A) of the Bankruptcy Code, Article X.A of
the Plan contains a release of certain claims and Causes of Action of the Debtor against the
Released Parties (the “Debtor Release”). As set forth below and will be addressed further in the
Debtor’s brief in support of confirmation of the Plan (the “Confirmation Brief”) and, to the
extent necessary, at the hearing on confirmation of the Plan, the Debtor believes that the facts
and circumstances of this Chapter 11 Case justify approval of the Debtor Release as part of the
Plan.

                When considering releases by a debtor or its estate of claims and causes of action
pursuant to section 1123(b)(3)(A), the applicable standard to apply is whether the proposed
release is a valid exercise of the debtor’s business judgment and is fair, reasonable, and in the
best interests of the estate. U.S. Bank Nat’l Assoc. v. Wilmington Tr. Co. (In re Spansion, Inc.),

                                               41
RLF1 21809021v.1
               Case 19-10879-CSS                Doc 169         Filed 08/02/19        Page 50 of 75




426 B.R. 114 (Bankr. D. Del. 2010) (“[A] debtor may release claims in a plan pursuant to
Bankruptcy Code § 1123(b)(3)(A), if the release is a valid exercise of the debtor’s business
judgment, is fair, reasonable, and in the best interests of the estate.”); see also In re Aleris Int’l,
Inc., Case No. 09-10478 (BLS), 2010 WL 3492664, at *20 (Bankr. D. Del. May 13, 2010)
(stating that where a debtor release is “an active part of plan negotiation and formulation process,
it is a valid exercise of the debtor’s business judgment to include a settlement of any claims a
debtor might own against third parties as a discretionary provision of the plan”).5

                Here, the Debtor Release is an essential component of the Plan and granting the
Debtor Release constitutes a sound exercise of the Debtor’s business judgment. In particular, the
Debtor Release is appropriate because, among other things, (i) the Debtor (by and through the
Special Committee) only agreed to provide such release after the Special Committee completed
an extensive investigation and analysis of the facts, circumstances and law underlying the
Potential Claims, which are proposed to be released pursuant to the Debtor Release, (ii) such
release is an integral and non-severable component of the Sponsor Settlement and thus the Plan
such that, without the Debtor Release, the Sponsor would not have agreed to the Sponsor
Settlement or Plan, and (iii) absent the Sponsor Settlement Amount, which is being made in
exchange for the Releases, including the Debtor Release, the Debtor believes that the holders of
Allowed Claims would receive less, if any, recovery on account of such Claims.

                Therefore, the Debtor believes that the Debtor Release should be approved and
will demonstrate that such approval is appropriate in the Confirmation Brief and, to the extent
necessary, at the hearing on confirmation of the Plan.

                   3.       Exculpation

           NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO
THE CONTRARY, EFFECTIVE AS OF THE EFFECTIVE DATE, THE EXCULPATED
PARTIES SHALL NOT HAVE OR INCUR ANY LIABILITY FOR ANY ACT OR
OMISSION TAKEN OR NOT TAKEN PRIOR TO THE EFFECTIVE DATE IN
CONNECTION WITH, RELATING TO, OR ARISING OUT OF THE CHAPTER 11
CASE, THE NEGOTIATION AND FILING OF THE DISCLOSURE STATEMENT, THE
PLAN OR ANY DOCUMENT IMPLEMENTING THE PLAN, THE SPONSOR
SETTLEMENT, THE TMI SETTLEMENT, THE FILING OF THE CHAPTER 11 CASE,

5
  In considering whether a debtor’s release of claims and causes of action is appropriate, some courts have also
applied the following list of non-exclusive and disjunctive factors (the “Master Mortgage Factors”) : (i) an identity
of interest between the debtor and the third party, such that a suit against the non-debtor is, in essence, a suit against
the debtor or will deplete assets of the estate; (ii) substantial contribution by the non-debtor of assets to the
reorganization; (iii) the essential nature of the injunction to the reorganization to the extent that, without the
injunction, there is little likelihood of success; (iv) an agreement by a substantial majority of creditors to support the
injunction, specifically if the impaired class or classes “overwhelmingly” votes to accept the plan; and (v) a
provision in the plan for payment of all or substantially all of the claims of the class or classes. In re Zenith Elec.
Corp., 241 B.R. 92, 110–11 (Bankr. D. Del. 1999) (citing Master Mortg. Inv. Fund, Inc., 168 B.R. 930 (Bankr.
W.D. Mo. 1994)). To the extent the Master Mortgage Factors are also relevant to determining whether the
Bankruptcy Court should approve the Debtor Release, the Debtor believes that an application of the relevant facts to
such factors supports the approval of the Debtor Release given, among other things, the substantial contribution that
GE is providing pursuant to the Sponsor Settlement and the Plan and that the Debtor Release is an essential
component of the Sponsor Settlement and thus the Plan.

                                                           42
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169      Filed 08/02/19   Page 51 of 75




THE SETTLEMENT OF CLAIMS OR TREATMENT OF EXECUTORY CONTRACTS,
THE PURSUIT OF CONFIRMATION OF THE PLAN, THE CONSUMMATION OF
THE PLAN, OR THE ADMINISTRATION OF THE PLAN OR THE PROPERTY TO BE
DISTRIBUTED UNDER THE PLAN, EXCEPT FOR THEIR WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE OR ANY OBLIGATIONS THAT THEY HAVE UNDER OR
IN CONNECTION WITH THE PLAN OR THE TRANSACTIONS CONTEMPLATED
IN THE PLAN, AND IN ALL RESPECTS SHALL BE ENTITLED TO REASONABLY
RELY UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES UNDER THE PLAN. THIS EXCULPATION SHALL BE IN
ADDITION TO, AND NOT IN LIMITATION OF, ALL OTHER RELEASES,
INDEMNITIES, EXCULPATIONS, AND ANY OTHER APPLICABLE LAW OR RULES
PROTECTING SUCH EXCULPATED PARTIES FROM LIABILITY.

                   4.   Third-Party Releases

            AS OF THE EFFECTIVE DATE EACH OF THE RELEASING PARTIES
SHALL     BE    DEEMED    TO   HAVE    CONCLUSIVELY,    ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY, AND FOREVER, RELEASED THE
RELEASED PARTIES FROM ANY AND ALL CLAIMS, INTERESTS, OBLIGATIONS,
RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES, AND LIABILITIES
WHATSOEVER (OTHER THAN THE RIGHTS OF THE DEBTOR TO ENFORCE THE
PLAN, AND THE CONTRACTS, INSTRUMENTS, RELEASES, AND OTHER
AGREEMENT OR DOCUMENTS DELIVERED THEREUNDER), WHETHER KNOWN
OR    UNKNOWN,      FORESEEN   OR    UNFORESEEN,    LIQUIDATED     OR
UNLIQUIDATED, CONTINGENT OR FIXED, EXISTING OR HEREINAFTER
ARISING, IN LAW, AT EQUITY, TORT, CONTRACT, OR OTHERWISE, INCLUDING
ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE
DEBTOR OR ITS ESTATE, THAT SUCH PERSON WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED
ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN
PART, (I) THE DEBTOR, ITS OPERATIONS, ITS PROPERTY, OR THE BUSINESS
OR CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTOR AND ANY
RELEASED PARTY, (II) THE POTENTIAL CLAIMS, (III) THE SUBJECT MATTER
OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR
INTEREST THAT IS TREATED IN THE PLAN, (IV) THE DEBTOR’S IN- OR OUT-
OF-COURT     RESTRUCTURING     EFFORTS,   (V)   ANY   INTERCOMPANY
TRANSACTIONS, (VI) THE DEBTOR’S FILING OF THE CHAPTER 11 CASE, (VII)
THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, FILING,
OR CONSUMMATION OF (A) THE CHAPTER 11 CASE, (B) THE DISCLOSURE
STATEMENT, (C) THE DIP CREDIT AGREEMENT, (D) THE TMI SETTLEMENT, (E)
THE SPONSOR SETTLEMENT, (F) THE PLAN, (G) THE EXIT FINANCING, (H) THE
PLAN SUPPLEMENT, OR (I) ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT, INSTRUMENT, OR OTHER
DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH THE
DISCLOSURE STATEMENT, THE DIP CREDIT AGREEMENT, THE TMI
SETTLEMENT, THE SPONSOR SETTLEMENT, OR THE PLAN, THE FILING OF


                                               43
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 52 of 75




THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE
PLAN, THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER
RELATED AGREEMENT, OR (VIII) ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE.

          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
FOREGOING, THE RELEASES SET FORTH ABOVE DO NOT RELEASE ANY POST-
EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR PERSON UNDER THE
PLAN, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING
THOSE SET FORTH IN THE PLAN SUPPLEMENT) ASSUMED OR EXECUTED IN
CONNECTION WITH THE PLAN.

               Article X.C of the Plan contains a release of certain claims and Causes of Action
that certain non-Debtor third parties may have against the Released Parties (the “Third Party
Release”). As set forth below and will be addressed further in the Confirmation Brief and, to the
extent necessary, at the hearing on confirmation of the Plan, the Debtor believes that the facts
and circumstances of this Chapter 11 Case justify approval of the Third Party Release as part of
the Plan.
               Initially, the Debtor seeks approval of the Third Party Release on a consensual
basis with respect to the following holders of Claims and Equity Interests and their respective
Related Parties:
               i.       each holder of a Claim that votes in favor of the Plan; and
               ii.      all other holders of Claims and Equity Interests that do not timely File an
                        objection (each, a “Release Objection”) to the Third Party Release (each,
                        a “Non-Consenting Party”).

               As will be set forth in greater detail in the Confirmation Brief, each of the
foregoing releases are consensual or, under applicable case law in this District, deemed
consensual and therefore should be approved. See In re Indianapolis Downs, LLC, 486 B.R. 286,
304–06 (Bankr. D. Del. 2013) (citation omitted); see also In re EV Energy Partners, L.P., Case
No. 18-10814 (CSS) [Docket No. 252 at 214:6–12] (holding that third-party releases are
consensual where parties must party must file an objection to opt out of such releases); In re
Molycorp, Inc., Case No. 15-11357 (CSS) [Docket No. 1050 at 67:16–19] (holding that “you
don’t need affirmative conduct to get a third-party release . . . [o]pt-out releases are fine”).

               The Plan also seeks to bind each Non-Consenting Party to the Third Party Release
unless such party’s Release Objection is sustained by a Final Order of the Bankruptcy Court.
Under applicable Third Circuit law, non-consensual third party releases may be approved where
such releases are fair, necessary to the reorganization and supported by specific factual findings.
In re Millennium Lab Holdings II, LLC, 591 B,R. 559, 573 (D. Del. 2018) (citing Gillman v.
Continental Airlines (In re Continental Airlines), 203 F.3d 203, 214 (3d Cir. 2000)).

               Here, the Debtor believes that the Third Party Release satisfies the applicable
standard articulated in Continental. GE, which is a Released Party and thus a beneficiary of the
Third Party Release, is funding the Plan, including Distributions thereunder. In other words, the

                                                44
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169      Filed 08/02/19   Page 53 of 75




holders of Allowed Claims that are providing the Third Party Release are receiving Distributions
on account of their Claims as a direct and proximate result of the funding being provided by GE
pursuant to the Sponsor Settlement, the Exit Financing and the DIP Financing. Moreover, the
Third Party Release is an integral, non-severable component of the Sponsor Settlement and thus
the Plan such that, without the Third Party Release, the Sponsor would not have agreed to the
Sponsor Settlement or Plan. As a result, unless the Third Party Release is approved, the Debtor
will be unable to confirm and consummate the Plan. Finally, GE is providing substantial
consideration in exchange for the Releases, including the Third Party Release, consisting of (i)
$192.6 million in Cash plus the total amount necessary to satisfy the DIP Loan Claim as of the
Effective Date, (ii) Exit Financing in the aggregate principal amount of $39.5 million and (iii)
the waiver of Intercompany Claims in excess of $93 million.

                Therefore, the Debtor believes that the Third Party Release should be approved
and will demonstrate that such approval is appropriate in the Confirmation Brief and, to the
extent necessary, at the hearing on confirmation of the Plan.

                   5.     Injunction

                     a.    In accordance with section 1141(d)(3) of the Bankruptcy Code,
confirmation of the Plan will not discharge the Debtor; provided, however, upon
confirmation of the Plan and the occurrence of the Effective Date, the holders of Claims or
Equity Interests may not seek payment or recourse against or otherwise be entitled to any
distribution from the Debtor, the Estate, the Liquidating Trust, the Post-Effective Date
Debtor and any of their assets and properties except as expressly provided in the Plan and
the Liquidating Trust Agreement.

                      b.    Except as otherwise expressly provided for in the Plan or in
obligations issued pursuant to the Plan, all Entities are permanently enjoined, on and after
the Effective Date, on account of any Claim or Equity Interest, from:

                                   (i)   commencing or continuing in any manner any action or
                   other proceeding of any kind against the Debtor, the Estate, the Liquidating
                   Trust, the Post-Effective Date Debtor, their successors and assigns, and any
                   of their assets and properties;

                                 (ii)    enforcing, attaching, collecting or recovering by any
                   manner or means any judgment, award, decree or order against the Debtor,
                   the Estate, the Liquidating Trust, the Post-Effective Date Debtor, their
                   successors and assigns, and any of their assets and properties;

                                 (iii)  creating, perfecting or enforcing any encumbrance of
                   any kind against the Debtor, the Estate, the Liquidating Trust, the Post-
                   Effective Date Debtor, their successors and assigns, and any of their assets
                   and properties;

                                (iv)     asserting any right of setoff or subrogation of any kind
                   against any obligation due to the Debtor, the Estate, the Liquidating Trust,

                                                 45
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169        Filed 08/02/19   Page 54 of 75




                   the Post-Effective Date Debtor, or their successors and assigns, or against
                   any of their assets and properties, except to the extent a right to setoff or
                   subrogation is asserted in a timely-filed proof of Claim; or

                                 (v)     commencing or continuing in any manner any action
                   or other proceeding of any kind in respect of any Claim or Equity Interest or
                   Cause of Action released or settled under the Plan.

                      c.     From and after the Effective Date, all Entities are permanently
enjoined from commencing or continuing in any manner against the Debtor, the Released
Parties, their respective successors and assigns, and any of their assets and properties, any
suit, action or other proceeding, on account of or respecting any Claim, Potential Claim,
demand, liability, obligation, debt, right, cause of action, interest or remedy released or to
be released pursuant to the Plan or the Confirmation Order.

                   6.     Releases of Liens

               Except as otherwise provided in the Plan or in the Confirmation Order, on the
Effective Date, to the extent such security interests exist, all mortgages, deeds of trust, liens,
pledges or other security interests (other than any liens or other security interests granted to the
Exit Lender pursuant to the Exit Financing Documents) against property of the Estate shall be
fully released and discharged and all of the right, title and interest of any holder of such
mortgages, deeds of trust, liens, pledges or other security interest shall revert to the Post-
Effective Date Debtor or the Liquidating Trustee, as applicable.

                   7.     Preservation of Rights of Action

                          a.      Vesting of Causes of Action

                                 (i)      Except as otherwise provided in the Plan or Confirmation
                   Order, in accordance with section 1123(b)(3) of the Bankruptcy Code, any
                   Retained Causes of Action that the Debtor may hold against any Person will vest
                   upon the Effective Date in the Liquidating Trust.

                                    (ii)    Except as otherwise provided in the Plan or Confirmation
                   Order, after the Effective Date, the Liquidating Trustee will have the exclusive
                   right to institute, prosecute, abandon, settle or compromise any Retained Causes
                   of Action, in accordance with the terms of the Liquidating Trust Agreement and
                   without further order of the Bankruptcy Court, in any court or other tribunal,
                   including, without limitation, in an adversary proceeding filed in the Chapter 11
                   Case.

                                  (iii)    Retained Causes of Action and any recoveries therefrom
                   shall remain the sole property of the Liquidating Trust (for the sole benefit of the
                   holders of Allowed Class 4 – General Unsecured Claims).




                                                    46
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169       Filed 08/02/19   Page 55 of 75




                           b.     Preservation of All Retained Causes of Action not Expressly
                   Settled or Released

                                   (i)     Unless a Retained Cause of Action against a holder or
                   other Person is expressly waived, relinquished, released, compromised or settled
                   in the Plan or any Final Order (including the Confirmation Order), the Debtor and
                   the Liquidating Trustee expressly reserve such Retained Cause of Action for later
                   adjudication by the Liquidating Trustee (including, without limitation, Retained
                   Causes of Action not specifically identified or described in the Plan Supplement
                   or elsewhere or of which the Debtor may presently be unaware or which may
                   arise or exist by reason of additional facts or circumstances unknown to the
                   Debtor at this time or facts or circumstances which may change or be different
                   from those the Debtor now believe to exist) and, therefore, no preclusion doctrine,
                   including, without limitation, the doctrines of res judicata, collateral estoppel,
                   issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
                   otherwise) or laches shall apply to such Retained Causes of Action upon or after
                   the entry of the Confirmation Order or Effective Date based on the Disclosure
                   Statement, the Plan or the Confirmation Order, except where such Retained
                   Causes of Action have been released in the Plan (including, without limitation,
                   and for the avoidance of doubt, the Releases contained in Articles X.A and X.C
                   thereof) or any other Final Order (including the Confirmation Order). In addition,
                   the Liquidating Trustee expressly reserves the right to pursue or adopt any claims
                   alleged in any lawsuit in which the Debtor is a defendant or an interested party,
                   against any Person, including, without limitation, the plaintiffs or co-defendants
                   in such lawsuits.

                                   (ii)    Subject to the immediately preceding paragraph, any
                   Person to whom the Debtor has incurred an obligation (whether on account of
                   services, purchase or sale of goods or otherwise), or who has received services
                   from the Debtor or a transfer of money or property of the Debtor, or who has
                   transacted business with the Debtor, or leased property from the Debtor, should
                   assume that any such obligation, transfer or transaction may be reviewed by the
                   Liquidating Trustee subsequent to the Effective Date and may be the subject of an
                   action after the Effective Date, regardless of whether: (i) such Person has filed a
                   proof of Claim against the Debtor in the Chapter 11 Case; (ii) the Debtor or
                   Liquidating Trustee has objected to any such Person’s proof of Claim; (iii) any
                   such Person’s Claim was included in the Schedules; (iv) the Debtor or Liquidating
                   Trustee has objected to any such Person’s scheduled Claim; or (v) any such
                   Person’s scheduled Claim has been identified by the Debtor or Liquidating
                   Trustee as disputed, contingent or unliquidated.

         P.        Retention of Jurisdiction

               Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over
the Chapter 11 Case and all Persons with respect to all matters related to the Chapter 11 Case,


                                                   47
RLF1 21809021v.1
               Case 19-10879-CSS         Doc 169       Filed 08/02/19    Page 56 of 75




the Debtor, the Estate, the Liquidating Trust, the Post-Effective Date Debtor and the Plan as is
legally permissible, including, without limitation, jurisdiction to:

                1.       allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim or Equity Interest, including the resolution
of any request for payment of any Administrative Expense Claim and the resolution of any and
all objections to the allowance or priority of Claims or Equity Interests;

              2.      grant or deny any applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

               3.      resolve any matters related to the assumption, assignment or rejection of
any Executory Contract to which the Debtor is party or with respect to which the Debtor might
be liable and to hear, determine and, if necessary, liquidate any Claims arising therefrom,
including those matters related to any amendment to the Plan after the Effective Date pursuant to
Article XII.B of the Plan;

               4.      ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

                   5.    resolve any disputes concerning the Disputed Claims Reserve;

                6.     decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other matters and grant or deny any applications involving the Debtor
that might be pending on the Effective Date or instituted by the Liquidating Trustee after the
Effective Date; provided, however, that the Liquidating Trustee shall reserve the right to
commence actions in all appropriate jurisdictions;

                7.      enter such orders as might be necessary or appropriate to implement or
consummate the provisions of the Plan, the Sponsor Settlement and/or the TMI Settlement and
all other contracts, instruments, releases, indentures and other agreements or documents adopted
in connection therewith;

             8.      resolve any cases, controversies, suits or disputes that might arise in
connection with the Effective Date, interpretation or enforcement of the Plan, the Sponsor
Settlement and/or the TMI Settlement or any Person’s obligations incurred in connection
therewith;

               9.      issue and enforce injunctions, enter and implement other orders, or take
such other actions as might be necessary or appropriate to restrain interference by any Person
with the Effective Date or enforcement of the Plan, the Sponsor Settlement and/or the TMI
Settlement, except as otherwise provided therein;

                   10.   enforce Article IX.A, Article X.A, Article X.B, and Article X.C of the
Plan;

                   11.   enforce the injunction set forth in Article X.D of the Plan;

                                                  48
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 57 of 75




                12.    resolve any cases, controversies, suits or disputes with respect to the
releases, injunction and other provisions contained in the Plan, the Sponsor Settlement and/or the
TMI Settlement, and enter such orders as might be necessary or appropriate to implement or
enforce all such releases, injunctions and other provisions;

             13.     enter and implement such orders as necessary or appropriate if the
Confirmation Order is modified, stayed, reversed, revoked or vacated;

              14.     resolve any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order, the Sponsor Settlement, the TMI
Settlement or any contract, instrument, release, indenture or other agreement or document
adopted in connection therewith;

              15.    recover all assets of the Debtor and property of the Estate, including all
claims and Causes of Action of the Debtor and the Liquidating Trust;

                   16.   enforce all orders previously entered by the Bankruptcy Court;

                   17.   determine such other matters as may be provided in the Confirmation
Order;

              18.     hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code; and

              19.    enter an order and/or the decree contemplated in Bankruptcy Rule 3022
concluding the Chapter 11 Case.

         Q.        Miscellaneous Provisions

                   1.    Payment of Statutory Fees

               All fees due and payable pursuant to 28 U.S.C. § 1930 prior to the Effective Date
will be paid by the Debtor on the Effective Date. After the Effective Date, the Post-Effective
Date Debtor will pay any and all such fees when due and payable, and will file with the
Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S. Trustee. The
Debtor or the Post-Effective Date Debtor, as applicable, will remain obligated to pay quarterly
fees to the U.S. Trustee until the Chapter 11 Case is closed, dismissed or converted to a case
under chapter 7 of the Bankruptcy Code.

                   2.    Modification of Plan

               Subject to the limitations contained in the Sponsor Settlement, the TMI
Settlement, or the Plan: (1) the Debtor reserves the right, in accordance with the Bankruptcy
Code and the Bankruptcy Rules to amend or modify the Plan prior to the entry of the
Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
Bankruptcy Code; and (2) after the entry of the Confirmation Order, the Debtor may amend or
modify the Plan, in accordance with section 1127(b) of the Bankruptcy Code, or remedy any


                                                 49
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 58 of 75




defect or omission or reconcile any inconsistency in the Plan in such manner as may be
necessary to carry out the purpose and intent of the Plan.

                   3.   Revocation of Plan

                Subject to the limitations contained in the Sponsor Settlement, the Debtor reserves
the right to revoke or withdraw the Plan prior to the entry of the Confirmation Order and to File
subsequent chapter 11 plans. If the Debtor revokes or withdraws the Plan or if entry of the
Confirmation Order or the Effective Date does not occur, then: (a) the Plan shall be null and
void in all respects; (b) any settlement or compromise embodied in the Plan, rejection of
Executory Contracts effected by the Plan, allowance of Claims provided in the Plan, and any
document or agreement executed pursuant thereto shall be deemed null and void; and (c) nothing
contained in the Plan shall: (i) constitute a waiver or release of any claims by or against, or any
Equity Interests in, the Debtor or any other Person; (ii) prejudice in any manner the rights of the
Debtor or any other Person; or (iii) constitute an admission of any sort by the Debtor or any other
Person.

                   4.   Successors and Assigns

               The rights, benefits and obligations of any Person named or referred to in the Plan
shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor
or assign of such Person.

                   5.   Governing Law

               Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, and
subject to the provisions of any contract, instrument, release, indenture or other agreement or
document entered into in connection herewith, the rights and obligations arising under the Plan
shall be governed by, and construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws thereof.

                   6.   Reservation of Rights

                Except as expressly set forth in the Plan, the Plan shall have no force or effect
unless and until the Bankruptcy Court enters the Confirmation Order. Neither the filing of the
Plan, any statement or provision contained therein, nor the taking of any action by the Debtor or
any Person with respect to the Plan shall be or shall be deemed to be an admission or waiver of
any rights of: (1) any Debtor with respect to the holders of Claims or Equity Interests or other
parties-in-interest; or (2) any holder of a Claim or other party-in-interest prior to the Effective
Date.

                   7.   Section 1146 Exemption

               Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property
pursuant to the Plan shall not be subject to any stamp tax or other similar tax or governmental
assessment in the United States, and the Confirmation Order shall direct the appropriate state or
local governmental officials or agents to forego the collection of any such tax or governmental


                                                 50
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169      Filed 08/02/19   Page 59 of 75




assessment and to accept for filing and recordation instruments or other documents pursuant to
such transfers of property without the payment of any such tax or governmental assessment.

                   8.    Section 1125(e) Good Faith Compliance

               The Debtor and each of its Related Parties shall be deemed to have acted in “good
faith” under section 1125(e) of the Bankruptcy Code.

                   9.    Further Assurances

                The Debtor, the Post-Effective Date Debtor, the Liquidating Trustee, all holders
of Claims receiving Distributions hereunder, the holders of Equity Interests in the Debtor and all
other parties in interest shall, from time to time, prepare, execute and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan or the Confirmation Order.

                   10.   Service of Documents

               Any pleading, notice or other document required by the Plan to be served on or
delivered to the Debtor will be sent by first class U.S. mail, postage prepaid as follows:

                             WMC Mortgage, LLC
                             6320 Canoga Avenue
                             Suite 1420
                             Woodland, California 91367
                             Attn: Mark V. Asdourian

                             with a copy to:

                             Richards, Layton & Finger, P.A.
                             One Rodney Square
                             920 North King Street
                             Wilmington, Delaware 19801
                             Attn.: Mark D. Collins, Esq. and Russell C. Silberglied, Esq.

                   11.   Filing of Additional Documents

               On or before the Effective Date, the Debtor may File with the Bankruptcy Court
all agreements and other documents that may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan.

                   12.   No Stay of Confirmation Order

              The Confirmation Order will contain a waiver of any stay of enforcement
otherwise applicable, including pursuant to Bankruptcy Rules 3020(e) and 7062.




                                                51
RLF1 21809021v.1
                  Case 19-10879-CSS              Doc 169         Filed 08/02/19        Page 60 of 75




                    13.       Binding Effect

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the Confirmation Order,
the provisions of the Plan shall bind every holder of a Claim against or Equity Interest in the
Debtor and inure to the benefit of and be binding on such holder’s respective successors and
assigns, regardless of whether the Claim or Equity Interest of such holder is impaired under the
Plan and whether such holder has accepted the Plan.

                    14.       Aid and Recognition

               The Debtor, the Post-Effective Date Debtor, or the Liquidating Trustee, as the
case may be, shall, as needed to effect the terms of the Plan, request the aid and recognition of
any court or judicial, regulatory or administrative body in any other nation or state.

IV.        ALTERNATIVES TO THE PLAN

           A.       Liquidation Under Chapter 7 of the Bankruptcy Code

                If the Plan or any other chapter 11 plan for the Debtor cannot be confirmed under
section 1129(a) of the Bankruptcy Code, then the Chapter 11 Case might be converted to a case
under chapter 7 of the Bankruptcy Code. If that occurs, then a trustee would be elected or
appointed to liquidate any remaining assets of the Debtor for Distribution to creditors pursuant to
chapter 7 of the Bankruptcy Code. A hypothetical chapter 7 liquidation analysis is attached to
this Disclosure Statement as Exhibit B.6 As shown in the liquidation analysis, the value of any
Distributions under a chapter 7 liquidation would be less than the value of the Distributions
under the Plan. This is because a chapter 7 trustee would be entitled to statutory fees (3%)
relating to the Distributions of the already-monetized assets. Accordingly, a portion of the Cash
currently available, or that would be available upon the Effective Date under the Plan, for
Distribution to holders of Allowed Claims would instead have to be paid to a chapter 7 trustee.

                In addition to the statutory chapter 7 trustee fees and fees of new professionals,
conversion to a case under chapter 7 creates a material risk that there might be less Cash
available for Distributions because conversion would be a default under the Sponsor Settlement.
Although a chapter 7 trustee might be able to negotiate with the Sponsor to honor the Sponsor
Settlement despite the default, there are no assurances it would do so and, in any event, the
resultant costs and administrative expense associated with the default and negotiations thereon,
in addition to the chapter 7 trustee’s fee, would decrease the available Cash for Distributions. At
a minimum, it would delay Distributions.

              Further, if a trustee is appointed and the remaining assets of the Debtor are
liquidated under chapter 7 of the Bankruptcy Code, then holders of certain Allowed Claims also
would likely have to wait a longer period of time to receive any Distributions than they would
under the Plan, which would further reduce recoveries. A chapter 7 trustee likely would retain
its own professionals, which would necessitate a learning curve because the trustee and its

6
    [The Debtor will file the liquidation analysis prior to the hearing to consider approval of the Disclosure Statement.]

                                                            52
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 61 of 75




professionals would not have the historical knowledge of the Debtor and its advisors. This
learning curve could prolong resolution of any Disputed Claims and be detrimental to recoveries
in litigation on the Retained Causes of Action. Those delays, in addition to being generally
adverse to the interests of creditors, likely would cause extra administrative expenses to be
incurred, including for counsel to the new trustee to educate itself regarding all the relevant
background facts.

         B.        Alternative Chapter 11 Plan

                If the Plan is not confirmed, the Debtor or any other party in interest might
attempt to formulate an alternative chapter 11 plan, which might provide for the liquidation and
Distribution of the Debtor’s assets other than as provided in the Plan. However, absent the
Sponsor Settlement, which might not be available in such circumstances, the Debtor would lack
the funds necessary to make any Distributions to creditors. Specifically, the filing of an
alternative chapter 11 plan on terms different than the Plan runs the risk that the Sponsor will
terminate the Sponsor Settlement. If that happens, then creditor recoveries necessarily would be
delayed and possibly jeopardized. In addition, given that the Plan is an orderly plan of
liquidation that seeks to distribute the Debtor’s assets in accordance with the priority scheme set
forth in the Bankruptcy Code, the Debtor believes that any alternative chapter 11 plan will be
substantially similar to the Plan. Therefore, any attempt to formulate an alternative chapter 11
plan would necessarily delay creditors’ receipt of Distributions and, due to the incurrence of
additional administrative expenses during the period of delay, might provide for smaller
Distributions to holders of Allowed Claims than are currently provided for in the Plan.

               Thus, the Debtor believes that the Plan will enable all creditors to realize the
greatest possible recovery on their respective Claims.

V.       FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

          THE CONFIRMATION AND EXECUTION OF THE PLAN MIGHT
HAVE TAX CONSEQUENCES TO HOLDERS OF CLAIMS AND EQUITY
INTERESTS. THE DEBTOR DOES NOT OFFER AN OPINION AS TO ANY
FEDERAL, STATE, LOCAL OR OTHER TAX CONSEQUENCES TO HOLDERS OF
CLAIMS AND EQUITY INTERESTS AS A RESULT OF THE CONFIRMATION OF
THE PLAN. ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO THE FEDERAL,
STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN. THE PLAN
IS NOT INTENDED, AND SHOULD NOT BE CONSTRUED, AS LEGAL OR TAX
ADVICE TO ANY CREDITOR, EQUITY INTEREST HOLDER, OR OTHER PARTY IN
INTEREST.

VI.      SOLICITATION AND VOTING PROCEDURES

                On [], 2019, the Bankruptcy Court entered the Disclosure Statement Order
approving the adequacy of the Disclosure Statement and approving certain procedures for the
solicitation and tabulation of votes on the Plan (the “Solicitation Procedures”). In addition to
approving the Solicitation Procedures, the Disclosure Statement Order established certain dates

                                                 53
RLF1 21809021v.1
               Case 19-10879-CSS          Doc 169       Filed 08/02/19   Page 62 of 75




and deadlines, including the date of the hearing on confirmation of the Plan (the “Confirmation
Hearing”), the deadline for parties to object to confirmation (the “Plan Objection Deadline”),
the record date for purposes of determining which creditors are entitled to receive Solicitation
Packages and, where applicable, vote on the Plan (the “Voting Record Date”), and the date by
which ballots must be properly executed, completed, and delivered to Epiq Corporate
Restructuring, LLC (the “Voting Agent”) to be counted as votes to accept or reject the Plan (the
“Voting Deadline”). The Disclosure Statement Order also approved the form of ballot and
certain confirmation-related notices. The Disclosure Statement Order and the Solicitation
Procedures should be read in conjunction with the Disclosure Statement.

               The discussion of the Solicitation Procedures herein is qualified in its entirety by
the actual terms of the Solicitation Procedures that are set forth in the Disclosure Statement
Order.

         A.        Distribution of the Solicitation Materials

                Pursuant to the Disclosure Statement Order, holders of Claims in Class 3 (TMI
Claim), Class 4 (General Unsecured Claims), Class 5 (Intercompany Claims) and Equity
Interests in Class 6 that are entitled to vote on the Plan will receive the following (collectively,
the “Solicitation Package”):

                       A disc containing the Disclosure Statement, the Plan and the Disclosure
                        Statement Order in PDF format;

                       a notice containing, among other things, the Voting Deadline, the date and
                        time of the Confirmation Hearing and the Plan Objection Deadline (the
                        “Confirmation Hearing Notice”); and

                       a ballot.
               In addition, the Debtor will cause all of the materials in the Solicitation Package
(except ballots): to be served on: (i) the U.S. Trustee; (ii) the holders of the Debtor’s top 20
largest unsecured claims (to the extent such holders do not already receive the Solicitation
Package in their capacity as holders of eligible Claims in Class 3, Class 4, or Class 5); (iii) the
Internal Revenue Service; (iv) the Securities and Exchange Commission; and (v) all Entities who
have requested notice pursuant to Bankruptcy Rule 2002 as of the Voting Record Date.

                Finally, the Debtor will cause the Confirmation Hearing Notice to be served on:
(i) state and local taxing authorities in which the Debtor did business; (ii) holders of Claims or
Equity Interests that are not entitled to vote on the Plan; (iii) all counterparties to executory
contracts and leases with the Debtor; and (iv) all persons or entities listed on the Debtor’s
creditor matrix.

         B.        Voting Instructions and General Tabulation Procedures

                   1.       Voting Record Dates



                                                   54
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169      Filed 08/02/19   Page 63 of 75




               The Bankruptcy Court has approved [], 2019, as the Voting Record Date. Only
holders of Claims or Equity Interests in Class 3, Class 4, Class 5, and Class 6 as of the Voting
Record Date are eligible to vote on the Plan.

                   2.    Voting Deadline

               The Bankruptcy Court has approved [], 2019 at 5:00 p.m. (Eastern Time), as the
Voting Deadline. The Debtor may extend the Voting Deadline in accordance with the
Disclosure Statement Order.

                Subject to the tabulation procedures approved by the Disclosure Statement Order,
any ballot that is timely and properly submitted will be counted and will be deemed to be cast as
an acceptance, rejection or abstention, as the case may be, of the Plan.

              If you are a holder of a Claim in Class 3, Class 4, or Class 5, or a holder of an
Equity Interest in Class 6, and you did not receive a ballot, received a damaged ballot, lost
your ballot, or if you have any questions regarding the procedures for voting on the Plan,
please contact the Voting Agent by emailing wmc@epiqglobal.com with a reference to
“WMC Mortgage” in the subject line.

              To obtain an additional copy of the Plan, the Disclosure Statement, the Plan
Supplement, or other Solicitation Package materials (except ballots), please refer to the Voting
Agent’s case management website at https://dm.epiq11.com/case/WMC/info or request a copy
from the Voting Agent, by writing via first-class mail to WMC Mortgage, LLC, c/o Epiq
Corporate Restructuring, LLC, P.O. Box 4420, Beaverton, OR 97076-4420.

VII.     CONFIRMATION PROCEDURES

         A.        Confirmation Hearing

               The Confirmation Hearing will commence on [], 2019 at [] (Eastern
Time), before The Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge, at
the United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 5th
Floor, Courtroom 6, Wilmington, Delaware 19801. The Confirmation Hearing may be continued
from time to time without further notice other than the announcement by the Debtor in open
court of the adjourned date(s) at the Confirmation Hearing or any continued hearing or as
indicated in any notice filed with the Bankruptcy Court.

                   The Plan Objection Deadline is 4:00 p.m. (Eastern Time) on [], 2019.

                All objections to the Plan (the “Plan Objections”) must be Filed with the
Bankruptcy Court before the Plan Objection Deadline and served on the Debtor and certain other
parties in accordance with the Disclosure Statement Order.

                 THE BANKRUPTCY COURT MIGHT NOT CONSIDER
                PLAN OBJECTIONS UNLESS THEY ARE TIMELY FILED
            IN COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER.


                                                55
RLF1 21809021v.1
               Case 19-10879-CSS           Doc 169       Filed 08/02/19   Page 64 of 75




         B.        Statutory Requirements for Confirmation of the Plan

                At the Confirmation Hearing, the Bankruptcy Court will determine whether the
Plan satisfies the requirements of Section 1129 of the Bankruptcy Code, including, among other
things, the following:

                      The Plan complies with the applicable provisions of the Bankruptcy
                       Code.

                      The Debtor will have complied with the applicable provisions of the
                       Bankruptcy Code.

                      The Plan has been proposed in good faith and not by any means
                       forbidden by law.

                      Any payment made or promised under the Plan for services or for
                       costs and expenses in, or in connection with, the Chapter 11 Case, or
                       in connection with the Plan and incident to the case, has been
                       disclosed to the Bankruptcy Court, and any such payment: (1) made
                       before the Confirmation Date is reasonable; or (2) subject to the
                       approval of the Bankruptcy Court as reasonable, if it is to be fixed
                       after the Confirmation Date.

                      Either each holder of an Impaired Claim has accepted the Plan, or will
                       receive or retain under the Plan on account of such Claim, property of
                       a value, as of the Effective Date of the Plan, that is not less than the
                       amount that such holder would receive or retain if the Debtor were
                       liquidated on that date under chapter 7 of the Bankruptcy Code,
                       including pursuant to Section 1129(b) of the Bankruptcy Code for
                       Equity Interests deemed to reject the Plan.

                      Each Class of Claims or Equity Interests has either voted to accept the
                       Plan or is not Impaired under the Plan, or the Plan can be confirmed
                       without the approval of such Class pursuant to Section 1129(b) of the
                       Bankruptcy Code.

                      Except to the extent the holder of a particular Claim agrees to a
                       different treatment of its Claim, the Plan provides that Administrative
                       Expense Claims, Priority Tax Claims, Other Priority Claims, and
                       Secured Claims are Unimpaired.

                      At least one Class of Impaired Claims has accepted the Plan,
                       determined without including any acceptance of the Plan by any
                       insider holding a Claim in that Class.



                                                    56
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 65 of 75




                   1.   Best Interests of Creditors Test

                Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code
requires that a bankruptcy court find, as a condition to confirmation, that a chapter 11 plan
provides, with respect to each class, that each holder of a claim or an equity interest in such class
either (a) has accepted the plan or (b) will receive or retain under the plan property with a value,
as of the effective date of the plan, that is not less than the amount that such holder would receive
or retain if the Debtor liquidated under chapter 7 of the Bankruptcy Code. To make these
findings, the bankruptcy court usually: (a) estimates the Cash liquidation proceeds that a chapter
7 trustee would generate if the debtor’s chapter 11 case were converted to a chapter 7 case and
the assets of the debtor’s estate were liquidated; (b) determines the liquidation Distribution that
each non-accepting holder of a claim or an equity interest would receive from such liquidation
proceeds under the priority scheme dictated in chapter 7; and (c) compares such holder’s
liquidation Distribution to the plan Distribution that such holder would receive if the plan were
confirmed.

              In chapter 7 cases, unsecured creditors and interest holders of a debtor are paid
from available assets generally in the following order, with no junior class receiving any
payments until all amounts due to senior classes have been paid fully or any such payment is
provided for: (a) holders of secured claims (to the extent of the value of their collateral); (b)
holders of priority claims; (c) holders of unsecured claims; (d) holders of debt expressly
subordinated by its terms or by order of the bankruptcy court; and (e) holders of equity interests.

                The Debtor believes that the value of any Distributions if the Chapter 11 Case
were converted to a case under chapter 7 of the Bankruptcy Code would be less than the value of
Distributions under the Plan because, among other reasons, (a) conversion to chapter 7 would
require appointment of a chapter 7 trustee, which likely would delay and reduce the present value
of Distributions; (b) the fees and expenses of a chapter 7 trustee and its professionals would
likely further reduce Cash available for Distribution; and (c) the Sponsor Settlement might not be
available in the chapter 7 context. See also Section IV(A), supra; Exhibit B hereto.

                   2.   Feasibility

                Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan
is not be likely to be followed by the liquidation, or the need for further financial reorganization,
of the Debtor or any successor to the Debtor (unless such liquidation or reorganization is
proposed in the plan). Because the Plan proposes a liquidation of all of the Debtor’s assets, for
purposes of this test, the Debtor have analyzed the ability of the Liquidating Trust and the Post-
Effective Date Debtor to meet their respective obligations under the Plan. Given that the Debtor
shut down its operating business and is no longer operating, there is not anticipated to be any
need for further financial reorganization. Moreover, based on the Debtor’s analysis, each of the
Liquidating Trust and the Post-Effective Date Debtor will have sufficient assets to accomplish its
tasks under the Plan. Therefore, the Debtor believes that the liquidation pursuant to the Plan will
meet the feasibility requirements of the Bankruptcy Code.




                                                 57
RLF1 21809021v.1
               Case 19-10879-CSS       Doc 169       Filed 08/02/19   Page 66 of 75




                   3.   Acceptance by Impaired Classes

              The Bankruptcy Code requires that, as a condition to confirmation, except as
described below, each class of claims or equity interests that is impaired under a plan, accepts the
plan.

               Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
impaired claims as acceptance by holders of at least two-thirds in dollar amount and more than
one-half in number of claims in that class, but for that purpose counts only those who actually
vote to accept or to reject the plan. Thus, a class of claims will have voted to accept the plan
only if two-thirds in amount and a majority in number actually voting cast their ballots in favor
of acceptance.

               Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of
impaired interests as acceptance by holders of at least two-thirds in dollar amount of those
interests who actually vote to accept or to reject a plan. Thus, a Class of Interests will have
voted to accept the Plan only if two-thirds in amount actually voting cast their ballots in favor of
acceptance of the Plan.

               Subject to the terms of the Sponsor Settlement, the holders of Claims in Class 5
(Intercompany Claims) and Equity Interests in Class 6 (Equity Interests) have agreed, and are
required, to accept the Plan. Subject to the terms of the TMI Settlement, the Separate Trustee of
the TMI Trust is required to accept the Plan.

                   4.   Confirmation Without Acceptance by All Impaired Classes

               Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a
plan even if all impaired classes entitled to vote on the plan have not accepted it; provided,
however, that the plan has been accepted by at least one impaired class (without regard to the
votes of insiders). Given that Class 3 is Impaired and the trustee of the TMI Trust will accept the
Plan, this requirement will be satisfied. Pursuant to Section 1129(b) of the Bankruptcy Code,
notwithstanding an impaired class’s rejection or deemed rejection of the plan, the plan will be
confirmed, at the plan proponent’s request, in a procedure commonly known as a “cram down,”
so long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to
each class of claims or equity interests that is impaired under, and has not accepted, the plan.
These concepts are described immediately below.

                        a.    No Unfair Discrimination

               This test applies to classes of claims or equity interests that are of equal priority
and are receiving different treatment under the Plan. The test does not require that the treatment
be the same or equivalent, but that such treatment be “fair.” In general, bankruptcy courts
consider whether a plan discriminates unfairly by reviewing its treatment of classes of claims of
equal rank (e.g., classes of the same legal character).

             The Debtor does not believe that the Plan discriminates unfairly against any
Impaired Class of Claims or Equity Interests. The Debtor believes that the Plan and the


                                                58
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19    Page 67 of 75




treatment of all Classes of Claims and Equity Interests satisfy the foregoing requirements for
non-consensual confirmation.

                       b.      Fair and Equitable Test

                 This test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than one-
hundred percent (100%) of the amount of the allowed claims in such class. As to the dissenting
class, the test sets different standards depending on the type of claims or equity interests in such
class.

                Secured Claims: The condition that a plan be “fair and equitable” to a non-
accepting class of secured claims includes the requirements that: (1) the holders of such secured
claims retain the liens securing such claims to the extent of the allowed amount of the claims,
whether the property subject to the liens is retained by the debtor or transferred to another entity
under the plan; and (2) each holder of a secured claim in the class receives deferred Cash
payments totaling at least the allowed amount of such claim with a present value, as of the
effective date of the plan, at least equivalent to the value of the secured claimant’s interest in the
debtor’s property subject to the liens. Although the Debtor believes there are no secured claims,
the treatment provided to Class 1 Claims under the Plan satisfies this requirement with respect to
Class 1.

                Unsecured Claims: The condition that a plan be “fair and equitable” to a non-
accepting class of unsecured claims includes the requirement that either: (1) the plan provides
that each holder of a claim of such class receive or retain on account of such claim property of a
value, as of the effective date of the plan, equal to the allowed amount of such claim; or (2) the
holder of any claim or any equity interest that is junior to the claims of such class will not
receive or retain under the plan on account of such junior claim or junior equity interest any
property. The Plan provides for option (2) and therefore meets this test.

                Equity Interests: To the extent relevant, the condition that a plan be “fair and
equitable” to a non-accepting class of equity interests includes the requirement that either: (1)
the plan provides that each holder of an equity interest in that class receives or retains under the
plan on account of that equity interest property of a value, as of the effective date of the plan,
equal to the greater of: (a) the allowed amount of any fixed liquidation preference to which such
holder is entitled; (b) any fixed redemption price to which such holder is entitled; or (c) the value
of such interest; or (2) if the class does not receive the amount as required under (1) hereof, no
class of equity interests junior to the non-accepting class may receive a Distribution under the
plan. The treatment of Equity Interests here meets this test.

VIII. CERTAIN RISK FACTORS TO BE CONSIDERED BEFORE VOTING

               Holders of Claims in Class 3 (TMI Claim), Class 4 (General Unsecured Claims),
and Class 5 (Intercompany Claims) and holders of Equity Interests in Class 6 (Equity Interests)
should read and consider carefully the risk factors below, as well as the other information set
forth in the Disclosure Statement, the documents delivered together with this Disclosure
Statement, and the documents referred to or incorporated by reference in this Disclosure

                                                 59
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 68 of 75




Statement, before voting to accept or reject the Plan. These factors should not be regarded as
constituting the only risks present in connection with the Plan and its implementation.

         A.        Risk Factors that Might Affect the Debtor’s Ability to Consummate the Plan

                   1.    Failure to Satisfy Vote Requirement

               If votes are received in number and amount sufficient to enable the Bankruptcy
Court to confirm the Plan, the Debtor intends to seek, at the Confirmation Hearing, confirmation
of the Plan. In the event that sufficient votes are not received, and the Debtor is unable to
confirm the Plan under section 1129(b) of the Bankruptcy Code, the Debtor might seek to
accomplish an alternative chapter 11 plan or amend the Plan. The risks associated with pursuing
an alternative chapter 11 plan are described in section IV.B herein. There can be no assurance
that the terms of any alternative chapter 11 plan or amended Plan would be similar or as
favorable to the holders of Allowed Claims as those currently proposed in the Plan.

                   2.    Debtor Might Not Be Able to Secure Confirmation of the Plan

                Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation
of a chapter 11 plan, including, among other requirements, a finding by the bankruptcy court
that: (a) the plan “does not unfairly discriminate” and is “fair and equitable” with respect to any
non-accepting classes; (b) confirmation of the plan is not likely to be followed by a liquidation or
a need for further financial reorganization unless that liquidation or reorganization is
contemplated by the plan; and (c) the value of distributions to non-accepting holders of claims
and equity interests within a particular class under the proposed plan will not be less than the
value of distributions such holders would receive if the debtor were liquidated under chapter 7 of
the Bankruptcy Code.

                 As set forth above, the Debtor believes that the Plan satisfies all of these
requirements. However, there can be no assurance the Bankruptcy Court will agree. A non-
accepting holder of an Allowed Claim might challenge whether the Solicitation Procedures and
voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if the
Bankruptcy Court determines that the voting results are appropriate, the Bankruptcy Court could
still decline to confirm the Plan if it found that any of the statutory requirements for confirmation
have not been met, including the requirement that the terms of the Plan do not “unfairly
discriminate” and are “fair and equitable” to non-accepting Classes.

               The Debtor, subject to the terms and conditions of the Plan, the Sponsor
Settlement, and the TMI Settlement, reserves the right to modify the Plan as necessary for
confirmation. Any such modifications could result in a less favorable treatment of any non-
accepting Class than the treatment currently provided in the Plan. Such a less favorable
treatment could include a Distribution of property to the Class affected by the modification of a
lesser amount than that currently provided in the Plan or no Distribution of property whatsoever
under the Plan.

                   3.    Nonconsensual Confirmation



                                                 60
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169        Filed 08/02/19    Page 69 of 75




               In the event that any impaired class of claims or equity interests does not accept a
chapter 11 plan, a bankruptcy court may nevertheless confirm such a plan at the proponent’s
request if at least one impaired class has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and, as to each impaired
class that has not accepted the plan, the bankruptcy court determines that the plan “does not
discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.

                As indicated above, in the event that the Holders of Claims in Class 3, Class 4 or
Class 5 vote to reject the Plan, the Debtor, subject to the terms and conditions of the Plan,
reserves the right to modify the Plan and to seek to confirm the Plan in accordance with section
1129(b) of the Bankruptcy Code.

                   4.   The Level of Administrative Expense Claims and Priority Tax Claims
                        Could Make the Plan Lack Feasibility

               The Plan sets an Administrative Bar Date and the General Bar Date Order set a
Governmental Bar Date for Governmental Units to, among other things, file Priority Tax Claims.
The Debtor believes that the Debtor’s Cash on hand as of the Effective Date will exceed the
estimated levels of Allowed Administrative Expense Claims and Allowed Priority Tax Claims.
However, because the bar dates for those claims have not yet expired, there can be no assurances
that the estimates are correct. If unexpected, significant Administrative Expense Claims and
Priority Tax Claims are asserted and ultimately Allowed, then the Debtor might have to revise
the Plan to reduce Distributions to holders of other Allowed Claims.

                   5.   Parties-in-Interest Might Object to the Debtor’s Classification of Claims
                        and Equity Interests

                Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
equity interest in a particular class only if such claim or equity interest is substantially similar to
the other claims or equity interests in such class. The Debtor believes that the classification of
Claims and Equity Interests under the Plan complies with the requirements set forth in the
Bankruptcy Code because the Debtor created six Classes of Claims and Equity Interests, each
encompassing Claims or Equity Interests, as applicable, that are substantially similar to the other
Claims and Equity Interests in each such Class. Nevertheless, there can be no assurance the
Bankruptcy Court will reach the same conclusion.

                   6.   Releases, Injunctions, and Exculpation Provisions Might Not Be
                        Approved

                The Plan provides for certain releases, injunctions, and exculpations. However,
parties in interest might object to these provisions or the Bankruptcy Court might not approve
them. If the Bankruptcy Court does not approve the releases, among other things, then the
Sponsor might terminate the Sponsor Settlement, which is the fundamental foundation of the
Plan.

                   7.   Non-Occurrence of the Effective Date



                                                  61
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 70 of 75




                Although the Debtor believes that the Effective Date might occur quickly after the
Confirmation Date, there can be no assurance as to such timing, or as to whether the Effective
Date will, in fact, occur given the conditions precedent thereto.

                   8.    Risks Related to the DIP Financing

                The DIP Financing was intended to provide liquidity to the Debtor during the
pendency of the Chapter 11 Case. If the Chapter 11 Case takes longer than expected to
conclude, or in the event of a breach of a milestone or another event of default under the DIP
Financing, then the Debtor might exhaust or lose access to its financing. There is no assurance
that the Debtor would be able to obtain additional financing from the DIP Lender or otherwise.
In either case, the liquidity necessary for the orderly functioning of the Debtor in this Chapter 11
Case, and for administrative expenses of the Chapter 11 Case, might be materially impaired.

                   9.    Termination or Non-Approval of the Sponsor Settlement

                The Sponsor Settlement contains certain provisions that allow the parties thereto
to terminate the Sponsor Settlement if various events occur or do not occur. Additionally,
although the Debtor believes that the Sponsor Settlement is fair, reasonable, and in the best
interest of its Estate, the Bankruptcy Court might not approve the Sponsor Settlement under
Bankruptcy Rule 9019. As noted in section III.I.2, supra, the Sponsor Settlement is integral to
the Plan, including because the consideration provided to the Debtor thereunder will allow for
Distributions to holders of Allowed Claims. Without the Sponsor Settlement, the Debtor would
not be able to provide Distributions for Allowed Claims in the amounts estimated in this
Disclosure Statement.

                   10.   TMI Settlement Might Not Be Approved

                Although the Debtor believes that the TMI Settlement is fair, reasonable, and in
the best interest of its Estate, the Bankruptcy Court might not approve the TMI Settlement under
Bankruptcy Rule 9019. Without approval of the TMI Settlement, the treatment of Class 3, and
potentially other Classes, would be in doubt. Further, because the Sponsor Settlement
contemplates the TMI Settlement, the Bankruptcy Court’s denial of the TMI Settlement could
affect the consummation of the Sponsor Settlement and, therefore, consummation of the Plan.

         B.        Risk Factors that may Affect Distributions under the Plan

                The estimates of Allowed Claims and recoveries for Holders of Allowed Claims
set forth in this Disclosure Statement are based on various assumptions. Should one or more of
the underlying assumptions ultimately prove to be incorrect, the actual Allowed amounts of
Claims or recoveries thereon might vary significantly from the estimates contained in this
Disclosure Statement. Moreover, the Debtor cannot determine with any certainty at this time the
number or amount of Claims that will ultimately be Allowed. Such differences might materially
and adversely affect, among other things, the recoveries to Holders of Allowed General
Unsecured Claims under the Plan. Below is a description of a number of significant
contingencies that could have a material impact on the recoveries that holders of Allowed
General Unsecured Claims will receive under the Plan.

                                                 62
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 71 of 75




                   1.    Debtor, Post-Effective Date Debtor, or Liquidating Trustee Might Object
                         to the Amount or Classification of a Claim

                Except as otherwise provided in the Plan, under the Plan the Debtor, the Post-
Effective Date, and the Liquidating Trustee reserve the right to object to the amount or
classification of any Claim. The estimates set forth in this Disclosure Statement cannot be relied
on by any holder of a Claim where such Claim is subject to an objection. Any holder of a Claim
that is subject to an objection thus might not receive its expected share of the estimated
Distributions described in this Disclosure Statement.

                   2.    Allowed Amounts of Claims Could be More than the Debtor’s Estimates

               This Disclosure Statement contains the Debtor’s good faith estimates of the
Allowed amount of Claims in each Class. However, the eventual Allowed amounts of Claims
could exceed these estimates, which would reduce Distributions to holder of Claims in Class 4 –
General Unsecured Claims. Similarly, Distributions to holders of General Unsecured Claims
might be diluted by Disputed General Unsecured Claims becoming Allowed General Unsecured
Claims.

                   3.    Retained Causes of Action

               Under the Plan, the Retained Causes of Action will vest in the Liquidating Trust.
The Debtor has not performed an analysis of the potential value, if any, of the Retained Causes
of Action. The quantum, if any, of the proceeds of such litigation and the timing thereof is
unknown. However, any proceeds of the Retained Causes of Action would benefit the Class 4
Beneficiaries, although the prosecution of the Retained Causes of Action might increase the
Liquidating Trust’s expenses and thereby reduce the funds available for Distributions to the
Class 4 Beneficiaries.

                   4.    Liquidating Trust Expenses

              If the Liquidating Trust’s expenses, or fees for its counsel, are greater than
expected, such costs might reduce the amount available for Distribution to holders of Allowed
Class 4 Claims.

         C.        Disclosure Statement Disclaimer

                   1.    Information Contained Herein is for Soliciting Votes

               The information contained in this Disclosure Statement is for the purposes of
soliciting acceptances of the Plan and may not be relied upon for any other purposes.

                   2.    No Legal or Tax Advice is Provided to You by this Disclosure Statement

               This Disclosure Statement is not legal advice to you. The contents of this
Disclosure Statement should not be construed as legal, business, or tax advice. Each holder of a
Claim or an Equity Interest should consult his or her own legal counsel and accountant with
regard to any legal, tax, and other matters concerning his or her Claim or Equity Interest. This

                                                 63
RLF1 21809021v.1
               Case 19-10879-CSS        Doc 169       Filed 08/02/19   Page 72 of 75




Disclosure Statement may not be relied upon for any purpose other than to determine how to
vote on the Plan or whether to object to confirmation of the Plan.

                   3.   No Admissions Made

                The information and statements contained in this Disclosure Statement will
neither (a) constitute an admission of any fact or liability by any Entity (including, without
limitation, the Debtor) nor (b) be deemed evidence of the tax or other legal effects of the Plan on
the Debtor, holders of Allowed Claims or Equity Interests, or any other parties-in-interest.

                   4.   Failure to Identify Claims, Litigation Claims or Projected Objections

               No reliance should be placed on the fact that a particular Claim, litigation Claim
or projected objection to a particular Claim is, or is not, identified in this Disclosure Statement.
The Debtor, Post-Effective Debtor, or Liquidating Trustee, as applicable, may seek to investigate
Claims, File and prosecute objections to Claims, or bring Causes of Action irrespective of
whether the Disclosure Statement identifies such Claims, Causes of Action, or objections to
Claims.

                   5.   No Waiver of Right to Object or Right to Recover Transfers and Assets

                The vote by a holder of an Allowed Claim for or against the Plan does not
constitute a waiver or release of any Claims or rights of the Debtor, the Post-Effective Date
Debtor, or the Liquidating Trustee, as applicable, to object to that holder’s Allowed Claim, or to
bring Causes of Action, or recover any preferential, fraudulent, or other voidable transfer of
assets, regardless of whether any Claims or Causes of Action of the Debtor or its Estate are
specifically or generally identified herein.

                   6.   Information was Provided by the Debtor and was Relied upon by the
                        Debtor’s Advisors

               Counsel to and other advisors retained by the Debtor have relied upon information
provided by the Debtor in connection with the preparation of this Disclosure Statement.
Although counsel to and other advisors retained by the Debtor have performed certain limited
due diligence in connection with the preparation of this Disclosure Statement, they have not
verified independently the information contained herein.

                   7.   Potential Exists for Inaccuracies, and the Debtor has no Duty to Update

               The Debtor makes the statements contained in this Disclosure Statement as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has not been a change in the information set forth herein since
that date. While the Debtor has used its reasonable business judgment to ensure the accuracy of
all of the information provided in this Disclosure Statement and in the Plan, the Debtor
nonetheless cannot, and does not, confirm the current accuracy of all statements appearing in this
Disclosure Statement. Further, although the Debtor might subsequently update the information



                                                 64
RLF1 21809021v.1
               Case 19-10879-CSS      Doc 169         Filed 08/02/19   Page 73 of 75




in this Disclosure Statement, the Debtor has no affirmative duty to do so unless ordered to do so
by the Bankruptcy Court.

IX.      CONCLUSION

     THE DEBTOR SUBMITS THAT THE PLAN COMPLIES IN ALL RESPECTS
WITH CHAPTER 11 OF THE BANKRUPTCY CODE.
      THE DEBTOR RECOMMENDS THAT THE HOLDERS OF CLAIMS IN CLASS
3, CLASS 4, CLASS 5, AND EQUITY INTERESTS IN CLASS 6 VOTE TO ACCEPT
THE PLAN.


Dated: August 2, 2019
       Wilmington, Delaware
                                           WMC MORTGAGE, LLC

                                           By:        /s/ Mark V. Asdourian
                                                      Mark V. Asdourian
                                                      Chief Executive Officer, President, and
                                                      General Counsel




                                                 65
RLF1 21809021v.1
               Case 19-10879-CSS   Doc 169    Filed 08/02/19   Page 74 of 75



                                       EXHIBIT A

                                         PLAN




                                   [See Docket No. 168]




RLF1 21809021V.1
               Case 19-10879-CSS   Doc 169   Filed 08/02/19   Page 75 of 75



                                     EXHIBIT B

                              LIQUIDATION ANALYSIS




                                     [To Be Filed]




RLF1 21809021V.1
